Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 1 of 50 Page ID #:1190



     1
          ANDREW BAUM – SBN 190397
          abaum@glaserweil.com
     2    GLASER WEIL FINK JACOBS
     3
            HOWARD AVCHEN & SHAPIRO LLP
          10250 Constellation Boulevard, 19th Floor
     4    Los Angeles, California 90067
     5    Telephone: (310) 553-3000
          Facsimile: (310) 556-2920
     6

     7    PAUL B. BEACH, SBN 166265
          pbeach@lbaclaw.com
     8    JUSTIN W. CLARK, SBN 235477
     9    jclark@lbaclaw.com
          LAWRENCE BEACH ALLEN & CHOI, PC
    10    100 West Broadway, Suite 1200
    11    Glendale, California 91210-1219
          Telephone: (818) 545-1925
    12    Facsimile: (818) 545-1937
          Attorneys for Defendants
    13
          (Additional Counsel Listed On Following Page)
    14

    15
                               UNITED STATES DISTRICT COURT
    16                        CENTRAL DISTRICT OF CALIFORNIA
                                    WESTERN DIVISION
    17

    18    RODNEY CULLORS, et al.,                     CASE NO.: 2:20-cv- 03760-RGK-
                                                      PLA
    19                       Plaintiffs,
                                                      Hon. Gary Klausner
    20    vs.
    21    COUNTY OF LOS ANGELES, et al;               DEFENDANTS’ OPPOSITION TO
                                                      PLAINTIFFS’ EX PARTE
    22                       Defendants.              APPLICATION FOR
    23                                                TEMPORARY RESTRAINING
                                                      ORDER
    24

    25                                                [Declarations of Chief Brendan J.
                                                      Corbett, Commander Daniel J. Dyer,
    26                                                Assistant Sheriff Bruce Chase, Mark
    27                                                Allen, and Jackie Clark, R.N.
                                                      attached hereto and filed concurrently
    28                                                herewith]

                       DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
 815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 2 of 50 Page ID #:1191



     1    Additional Counsel for Defendants:
     2

     3
          OFFICE OF THE COUNTY COUNSEL
          MARY C. WICKHAM, County Counsel – SBN 145664
     4    TIMOTHY J. KRAL, Principal Deputy County Counsel – SBN
     5
          200919 - tkral@lasd.org
          MELODIE K. LARSEN, Senior Deputy County Counsel - SBN
     6    110819 - mlarsen@counsel.lacounty.gov
     7    211 West Temple Street, 8th Floor
          Los Angeles California 90012
     8    Telephone: (213) 229-3097
     9

    10    KAREN JOYNT, SBN 206332
          joyntlaw@gmail.com
    11    LAW OFFICES OF KAREN JOYNT
    12    225 South Lake Avenue, Suite 300
          Pasadena, California 91101
    13    Telephone: (213) 277-7072
    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28


                       DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
 815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 3 of 50 Page ID #:1192



     1
                                                 TABLE OF CONTENTS
     2    I.     INTRODUCTION ........................................................................................... 2
     3
          II.    SUMMARY OF ARGUMENT ...................................................................... 5
          III.   STATEMENT OF THE FACTS ..................................................................... 6
     4
                 A.   The Plaintiffs ......................................................................................... 7
     5           B.   Release Of Thousands Of Inmates From Los Angeles County Jails .... 8
     6
                 C.   Screening Practices To Segregate New Arrestees Who May Have
                      Been Exposed To COVID-19 ............................................................... 9
     7           D.   Measures To Limit The Spread Of COVID-19 Among The Inmate
                      Population ........................................................................................... 10
     8
                 E.   Practices To Prevent Infection Of Jail Employees ............................. 11
     9           F.   Minimal Infection Rates Of COVID-19 At Los Angeles County
                      Jails ...................................................................................................... 12
    10
          IV.    PLAINTIFFS HAVE NOT DEMONSTRATED THAT THEY ARE
    11
                 LIKELY TO PREVAIL ON THE MERITS ................................................. 12
                 A.   Plaintiffs Have Not Exhausted Their Administrative Remedies As
    12                Required By the Prison Litigation Reform Act, 42 U.S.C.
                      §1997e(a)............................................................................................. 13
    13
                 B.   Plaintiffs Have Not Exhausted Their Administrative Remedies As
    14
                      Required By the Prison Litigation Reform Act, 42 U.S.C.
                      §1997e(a)............................................................................................. 16
    15           C.   Plaintiffs Have Not Demonstrated Defendants’ Deliberate
                      Indifference To The Impact Of COVID-19 On Jail Conditions. ........ 18
    16
                 D.   Plaintiffs Have Not Met The Other Requirements For A TRO. ......... 34
    17    V.     PLAINTIFFS ARE NOT ENTITLED TO THE REQUESTED
                 PRISONER RELEASES ............................................................................... 40
    18
          VI.    CONCLUSION ............................................................................................. 43
    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                                       i
                            DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
 815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 4 of 50 Page ID #:1193



     1                                          TABLE OF AUTHORITIES
     2

     3                                                     FEDERAL CASES
     4
          3570 East Foothill Blvd., Inc. v. City of Pasadena,
     5      912 F.Supp. 1257 (C.D. Ca. 1995) .......................................................................... 18
     6    Azul-Pacifico, Inc. v. City of Los Angeles,
            973 F.2d 704 (9th Cir. 1992) ................................................................................... 20
     7
          Baca v. Moreno Valley Unified School District, 936 F.Supp. 719 (C.D.Ca.
     8      1996) ........................................................................................................................ 17
     9    Banks v. Booth,
            2020 WL 1914896 (D.D.C. Apr. 19, 2020) ............................................................. 27
    10
          Beaty v. Brewer,
    11      649 F.3d 1071 (9th Cir. 2011) ................................................................................. 17
    12    Bell v. Wolfish,
            441 U.S. 520 (1979) ................................................................................................. 24
    13
          Big Sky Scientific LLC v. Idaho State Police,
    14      2019 WL 438336 (D.Idaho Feb. 2, 2019)................................................................ 18
    15    Booth v. Churner,
            532 U.S. 731 (2001) ................................................................................................. 19
    16
          Bronco Wine Co. v U.S. Dept. of Treasury,
    17      997 F.Supp. 1309 (E.D.Ca. 1996)............................................................................ 18
    18    Cameron v. Bouchard,
            2:20-cv-10949 (E.D. Mich.)........................................................................... 9, 27, 44
    19
          Carden v. State of Montana,
    20      626 F.2d 82 (9th Cir. 1980) ..................................................................................... 23
    21    Castro v. County of Los Angeles,
            833 F.3d 1060 (9th Cir. 2016) ........................................................................... 24, 29
    22
          Coleman v. Newsom,
    23      2020 WL 1675775 (E.D. Cal. Apr. 4, 2020) ..................................................... 30, 32
    24    Dominguez v. Kernan,
           906 F.3d 1127 (9th Cir. 2018) ................................................................................. 23
    25
          Farmer v. Brennan,
    26      511 U.S. 825 (1994) ..................................................................................... 29, 30, 31
    27    Ford v. Ramirez-Palmer,
            301 F.3d 1043 (9th Cir. 2002) ................................................................................. 29
    28

                                                                          ii
                               DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
 815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 5 of 50 Page ID #:1194



          Garcia v. Google,
     1     786 F.3d 733 (9th Cir. 2015) ................................................................................... 39
     2    Gordon v. County of Orange,
           888 F.3d 1118 (9th Cir. 2018) ................................................................................. 24
     3
          Gordon v. Cty. of Orange,
     4     888 F.3d 1118 (9th Cir. 2018) ................................................................................. 25
     5    Gray v. Cty. of Riverside,
            5:13-cv-0444-VAP-OPx (C.D. Cal. Apr. 14, 2020) ................................................ 27
     6
          Gray v. Superior Court,
     7      125 Cal.App.4th 629 (2005) .................................................................................... 47
     8    Habibi v. Barr,
           2020 WL 1864642 (S.D. Cal. Apr. 14, 2020).................................................... 25, 43
     9
          Hayward v. Marshall,
    10     603 F.3d 546 (9th Cir. 2010) ................................................................................... 22
    11    Helling v. McKinney,
           509 U.S. 25, 35 (1993) ............................................................................................. 30
    12
          Hines v. Youseff,
    13      914 F.3d 1219 (9th Cir. 2019) ........................................................................... 30, 31
    14    In Defense of Animals v. U.S. Dept. of Interior,
            737 F.Supp.2d 1125 (E.D.Ca. 2010)........................................................................ 18
    15
          J.E.L. v. San Francisco Unified School District,
    16      185 F.Supp.3d 1196 (N.D.Ca. 2016) ....................................................................... 21
    17    Johnson v. Breeden,
            280 F.3d 1308 (11th Cir. 2002) ............................................................................... 45
    18
          Klein v. City of Laguna Beach,
    19      594 F.Supp.2d 1020 (C.D.Ca. 2009) ....................................................................... 18
    20    Knudsen Corp. v. Ever-Fresh Foods, Inc.,
            336 F.Supp. 241 (C.D.Ca. 1971) ............................................................................. 18
    21
          Lockheed Missile & Space Co., Inc. v. Hughes Aircraft Co.,
    22      887 F.Supp. 1320 (N.D.Ca. 1995) ........................................................................... 17
    23    M.H. v. County of Alameda,
           90 F.Supp.3d 889 (N.D.Ca. 2013) ........................................................................... 38
    24
          M.S. v. County of Ventura,
    25     2016 WL 11506613 (C.D.Ca. Oct. 24, 2016) .......................................................... 38
    26    Maiden v. LA County Sheriff’s Dept. Men’s Central Jail,
           334 Fed.Appx. 76 (9th Cir. 2009) ............................................................................ 19
    27
          Martin v. California Department of Veteran Affairs,
    28     560 F.3d 1042 (9th Cir. 2009) ................................................................................. 38
                                                        iii
                             DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
 815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 6 of 50 Page ID #:1195



          Matapuatuli v. Sessions,
     1     714 Fed.Appx. 730 (9th Cir. 2018) .......................................................................... 19
     2    Mission Power Engineering Co. v. Continental Cas. Co.,
           883 F.Supp. 488 (C.D.Ca. 1995) ............................................................................. 29
     3
          Missouri v. Jenkins,
     4     495 U.S. 33 (1990) ................................................................................................... 28
     5    Money v. Pritzker,
           2020 WL 1820660 (N.D. Ill. Apr. 10, 2020) ............................................... 28, 32, 43
     6
          Nettles v. Grounds,
     7      830 F.3d 992 (9th Cir. 2016) ................................................................................... 21
     8    Norwood v. Vance,
            591 F.3d 1062 (9th Cir. 2010). .................................................................... 29, 32, 33
     9
          O’Guinn v. Lovelock Correctional Center,
    10      502 F.3d 1056 (9th Cir. 2007) ................................................................................. 20
    11    National Association of Criminal Defense Lawyers, et al. v. Gavin Newsom,
            et al., Case No. S261827 ............................................................................................ 7
    12
          Ohio Casualty Ins. Co. v. L.H. Engineering Co., Inc.,
    13     2014 WL 1256935 (C.D.Ca. April 24, 2014) .......................................................... 18
    14    Pedersen v. Superior Court,
            149 Cal. 389 (1906) ................................................................................................. 37
    15
          Petersen v. Diaz,
    16      2020 WL 4740538 (E.D. Ca. 2020) ......................................................................... 21
    17    Phea v. Pfeiffer,
            2020 WL 1892427 (E.D.Ca. 2020) .................................................................... 21, 47
    18
          Plata v. Newsom
    19      2020 WL 1908776 (E.D. Cal. Apr. 17, 2020) ................................................... 30, 42
    20    Porter v. Nussle,
            534 U.S. 516 (2002) ................................................................................................. 19
    21
          Preiser v. Rodriguez,
    22      411 U.S. 475 (1973) ................................................................................................. 40
    23    Roman v. Wolf,
            2020 WL 1952656 (C.D. Cal. Apr. 23, 2020) ......................................................... 27
    24
          Rutherford v. Block ...................................................................................................... 35
    25
          Sato v. U.S.Bank,
    26      2014 WL 12571041 (C.D.Ca. Jan. 21, 2014) .......................................................... 39
    27    Shorter v. Baca,
            895 F.3d 1176 (9th Cir. 2018), ................................................................................ 33
    28

                                                                       iv
                              DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
 815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 7 of 50 Page ID #:1196



          Stow v. Murashige,
     1      389 F.3d 880 (9th Cir. 2004) ................................................................................... 22
     2    Swain v. Junior,
            2020 WL 1692668 (S.D. Fla. Apr. 7, 2020) ............................................................ 27
     3
          United States v. Boone,
     4     2020 WL 1865202 (E.D.Ca. April 14, 2020) .......................................................... 46
     5    United States v. McCurin,
           2020 WL 1700030 (E.D.Ca. April 8, 2020) ............................................................ 46
     6
          United States v. Ryan,
     7     2020 WL 1861662 (C.D.Ca. April 14, 2020), ......................................................... 46
     8    Valentine v. Collier,
            2020 WL 1934431 (5th Cir. Apr. 2020). ............................... 9, 19, 26, 27, 31, 39, 40
     9
          White v. Lambert,
    10     370 F.3d 1002 (9th Cir. 2004) ................................................................................. 22
    11    Wilk v. Neven,
           2020 WL 1949281 (9th Cir. Apr. 23, 2020) ............................................................ 30
    12
          Wilkins-Jones v. City of Alameda,
    13     859 F.Supp.2d 1039 (N.D.Ca. 2012) ...................................................................... 37
    14    Williams v. Los Angeles Superior Court,
           2014 WL 2533804 (C.D.Ca. June 4, 2014) ............................................................. 23
    15
          Wolf v. Beauclair,
    16     2015 WL 5768386 (D.Idaho Sept. 30, 2015) .......................................................... 45
    17    Woodford v. Ngo,
           548 U.S. 81, 94 (2006) ............................................................................................. 40
    18

    19                                                         STATUTES
    20
          18 U.S.C. §1326........................................................................................................... 19
    21
          28 U.S.C. §2241..................................................................................................... 21, 22
    22
          42 U.S.C. §1983............................................................................................... 19, 20, 21
    23
          42 U.S.C. §1997..................................................................................................... 19, 21
    24
          U.S.C. §1883................................................................................................................ 19
    25

    26

    27

    28

                                                                        v
                              DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
 815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 8 of 50 Page ID #:1197



     1    I.       INTRODUCTION
     2             It has just come to Defendants’ attention that on April 24, 2020 ─ the same date
     3    that this action and Plaintiffs’ ex parte application was filed ─ an emergency petition
     4    for writ of mandate was filed with the California Supreme Court covering much of the
     5    same ground as does the present case. Among the plaintiffs in the Supreme Court
     6    proceeding, National Association of Criminal Defense Lawyers, et al. v. Gavin
     7    Newsom, et al., Case No. S261827 (“the Supreme Court Proceeding”), is the Youth
     8    Justice Coalition, which is also a named plaintiff in this case. The ACLU, attorneys
     9    for Plaintiffs in this case, are also plaintiffs for the petitioners in the Supreme Court
    10    Proceeding. None of this was disclosed in the papers filed by Plaintiffs with this
    11    Court.
    12             The Supreme Court Proceeding requests a peremptory writ of mandate in the
    13    first instance, to be issued no later than May 4, 2020, directing the release “of people
    14    incarcerated and detained in California’s county jails and juvenile facilities by

    15    releasing sufficient persons to ensure that all remaining person are held under

    16
          conditions consistent with CDC and public health guidance to prevent the spread of

    17
          COVID-19, including appropriate social distancing.” Petition ¶80. The petition

    18
          specifically mentions the conditions in Los Angeles County, noting that it “is

    19
          cooperating” in reducing its jail population but asserts that there are “unacceptable

    20
          implementation delays.” Petition ¶40.
                   The California Supreme Court has already taken action in the case pending
    21
          before it. It has requested an informal response to the petition on or before 5:00 p.m.
    22
          tomorrow, April 28, 2020. Petitioners may then serve and file a reply to the informal
    23
          response on or before noon on Thursday, April 30, 2020. No requests for extension
    24
          of time are contemplated or will be granted.
    25
                   In view of these developments, Plaintiffs in the present case respectfully
    26
          request that this Court deny Plaintiffs’ application for a TRO until the California
    27
          Supreme Court has acted on the matter before it or, in the alternative, set the matter
    28
                                                      2
                          DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
 815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 9 of 50 Page ID #:1198



     1    for a noticed hearing and provide Defendants with additional time to provide more a
     2    more substantive response.
     3             This is necessary not merely because of the Supreme Court Proceeding (which
     4    Plaintiffs herein did not disclose either to Defendants or to the Court) but also because
     5    of the nature of the TRO itself. For the reasons set forth in Defendants’ application
     6    for an extension and briefing schedule, filed with the Court over the weekend,
     7    Defendants request additional time to respond to Plaintiffs’ Ex Parte Application for
     8    Temporary Restraining Order (the “TRO”). That filing, as the Court is by now well
     9    aware, massive. It raises myriad claims, makes numerous legal and factual
    10    arguments, consists of dozens of documents and totals hundreds of pages ─ and was
    11    served on Defendants late on Friday, April 24, 2020. When Defendants asked
    12    Plaintiffs for a reasonable extension of time in which to respond, Plaintiffs refused,
    13    citing the “urgency” of the situation. Yet as Plaintiffs’ papers reveal, and Defendants’

    14    extension request details, Plaintiffs have been working on their papers for weeks,

    15
          undermining the notion of an urgency so great that even the smallest pause would be

    16
          irreparable.

    17
                   Plaintiffs’ Opposition to Defendants’ Ex Parte Application for an Order Setting

    18
          a Briefing Schedule (Dkt. 26) asserts that Defendants had nine days since Plaintiffs

    19
          sent the pre-litigation letter. While the pre-litigation letter provides some authority

    20
          and factual basis that is contained in Plaintiffs’ Complaint and TRO application, the

    21
          nine-page letter is utterly dwarfed by the 42-page TRO and more than 450 pages of

    22
          declarations and evidence.

    23
                   Moreover, Plaintiffs’ pre-litigation letter is dated April 16, 2020. To put that in

    24
          perspective, five Plaintiffs had already signed their declarations. These declarations

    25
          were, of course, not provided to Defendants until Friday, April 24, 2020, when the

    26
          TRO was filed. As a result, Plaintiffs’ gamesmanship prevented Defendants from

    27
          assessing the specific, individualized assertions made by Plaintiffs until the TRO was

    28
          filed.
                                                       3
                          DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
 815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 10 of 50 Page ID #:1199



      1          Moreover, Defendants have not had adequate time to review and respond to all
      2    of the matters in Plaintiffs’ TRO, which is essential because Plaintiffs have failed to
      3    identify subsequent orders that affect the cases that they rely upon.1 Plaintiffs cite to
      4    Cameron v. Bouchard, Docket No. 2:20-cv-10949 (E.D. Mich.) regarding the
      5    issuance of a TRO. Briefing Schedule Opp., Dkt. 26 at 5:10-13. However, Plaintiffs
      6    omit that this order was modified on rehearing, and part of the plaintiffs’ TRO was
      7    subsequently denied. Cameron v. Bouchard, No. 20-10949, 2020 WL 1952836 (E.D.
      8    Mich. Apr. 23, 2020). Plaintiffs also failed to cite a Fifth Circuit decision staying one
      9    of the orders discussed in Plaintiffs’ TRO because the Fifth Circuit determined that
     10    the government was likely to prevail on the merits. Valentine v. Collier, 2020 WL
     11    1934431 (5th Cir. Apr. 22, 2020).
     12          Plaintiffs also cite to a number of cases to show that courts have issued similar
     13    relief with a much shorter briefing schedule. However, there is no indication that
     14    these plaintiffs engaged in the same tactics as plaintiffs—Plaintiffs gathering
     15    declarations nearly two weeks before filing the TRO, omitting pertinent subsequent
     16    history on cases cited, and submitting nearly 500 pages of documents (in addition to
     17    their Complaint) in support of the TRO.2 Due to the numerous fundamental issues at
     18    stake, Defendants deserve an opportunity to fully and fairly respond to Plaintiffs’
     19    inaccurate portrayal of the jails.
     20          Absent that additional time, Defendants wish to make it clear that while these
     21    papers have not addressed and every argument and assertion made by Plaintiffs in
     22

     23    1
             Defendants are not accusing Plaintiffs or their counsel of any malfeasance. On the
     24    contrary, these issues illustrate why the adversary process is fundamental, particularly
           when the parties must hastily brief such an important request.
           2
     25      See, e.g. Swain v. Junior, Dkt. 1:20-cv-21457, 2020 WL 1692668 (S.D. Fla. Apr. 7,
           2020) (no indication that any of the aforementioned issues were present); Savino v.
     26    Hodgson, No. 20-cv-10617, Dkt. 161 (D. Mass.) (TRO filing totals only 196 pages,
           not over 400, and no indication that other issues were present); Williams v. Federal
     27    Bureau of Prisons, 1:20-cv-00890, Dkt. 5 (D. D.C. Apr. 2, 2020) (TRO memorandum
           and declarations total 61 pages); Costa v. Bazron, 1:19-cv-03185, Dkt. 39 (D. D.C.
     28    Apr. 18, 2020) (TRO application and declarations total 104 pages).
                                                      4
                          DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
  815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 11 of 50 Page ID #:1200



      1    their voluminous filing, Defendants’ failure to do so is not a concession of the merit
      2    of any of Plaintiffs’ positions but merely a reflection of the extraordinarily limited
      3    time which they were given to prepare a response.
      4    II.   SUMMARY OF ARGUMENT
      5          It is particularly essential that Defendants have an adequate opportunity to
      6    provide the response necessary for the Court to make an informed decision on
      7    Plaintiffs’ application because despite the undoubted importance of the issues raised,
      8    Plaintiffs are simply not entitled to the sweeping relief they request. The application
      9    is procedurally defective and substantively without merit. For example, before
     10    Plaintiffs can bring a challenge in this Court to the jail conditions they complain of,
     11    they are required to exhaust their administrative or state court remedies, neither of
     12    which they have done. Thus, Plaintiffs will not even be able to survive a motion to
     13    dismiss under Fed.R.Civ.P. 12(b)(6), let alone demonstrate the likelihood of success
     14    on the merits required for a TRO.
     15          Even assuming arguendo that Plaintiffs could somehow surmount the
     16    procedural bars to these claims, which Defendants vigorously dispute, they are not
     17    entitled to the relief they seek. Their constitutional challenge to the jail conditions

     18    requires a showing, inter alia, that Defendants are guilty of “deliberate indifference”

     19
           to the risks of COVID-19 within the jail setting. Defendants are not. As set forth in

     20
           the accompanying declarations, in response to the COVID-19 crisis, Defendants have

     21
           already reduced the jail population by 30% since February 28, 2020 to reduce

     22
           overcrowding and improve physical distancing, quarantine, and isolation. They have

     23
           implemented widely accepted best practices such as increased disinfecting, masks for
           both staff and inmates, and physical distancing. They have implemented rigorous
     24
           screening and testing procedures, reduced transfers and intakes, provided information
     25
           to both inmates and staff on measures to reduce the spread of infection, and limited
     26
           visitation and group activities by the inmates.
     27
                 These measures are working. As of the morning of April 26, 2020, there was
     28
                                                      5
                         DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
  815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 12 of 50 Page ID #:1201



      1    not a single COVID-19 inmate death at the jail, 41 patients with positive tests, and 27
      2    who were previously positive but who have recovered in the jails. Declaration of
      3    Jackie Clark, R.N. (“Clark Dec.”), ¶9. The additional relief Plaintiffs request, such as
      4    cohorting new inmates by day, each for 14 days, is infeasible and/or outright
      5    dangerous to both staff and inmates, since appropriate classification on the basis of
      6    factors such as gang affiliation and not the day of intake, is essential.
      7           Plaintiffs’ most extreme request ─ for mass, unconditional, and unsupervised
      8    release of inmates with preexisting medical conditions ─ has no basis in law, the
      9    facts, or common sense. The inmates remaining in the jails (including the named
     10    plaintiffs) are largely violent offenders who represent a serious public safety risk, and
     11    who will almost surely have no outside medical care for those high risk health
     12    conditions and no housing (except that which Plaintiffs want Defendants to plan,
     13    organize, and pay for). In addition to presenting a risk to the general public, Plaintiffs

     14    themselves are at risk of infection from the general population where the infection

     15
           and death rates are far higher than in the jails.

     16
                  The law does not require Defendants to make the jails into a COVID-free zone,

     17
           though that is their goal. The law only requires Defendants to take reasonable

     18
           measures to protect the inmates’ health, and that is precisely what they have done and

     19
           are continuing to do. Plaintiffs are not entitled to the relief they seek. The TRO
           should be denied.3
     20
           III.   STATEMENT OF THE FACTS
     21
                  Plaintiffs grossly mischaracterize the facts, especially but not limited to their
     22
           total failure to mention the numerous procedures and practices implemented by the
     23
           Los Angeles County Sheriff’s Department (“LASD”) to protect the inmates in Los
     24

     25

           3
     26     Defendants recognize that these opposing points and authorities exceed even the 40+
           page points and authorities filed by Plaintiffs. Unfortunately, it takes more space to
     27    explain why arguments have no merit than it does to make the meritless arguments in
           the first place, especially when Plaintiffs have had weeks to prepare their papers and
     28    Defendants had a single weekend.
                                                       6
                          DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
  815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 13 of 50 Page ID #:1202



      1    Angeles County jails from being infected by COVID-19. LASD has taken extreme
      2    measures in the last few months to combat the spread of this virus among the new
      3    arrestees, jail staff and inmates throughout their jail facilities. In fact, LASD was at
      4    the forefront of preparing and instituting targeted measures to protect the inmate
      5    population from COVID-19 – beginning on February 10, 2020 – even before the first
      6    known case of community transmission was recorded in Los Angeles County. Clark
      7    Dec., ¶ 4.
      8          The true facts are as follows:
      9          A.     The Plaintiffs
     10
                 Like the majority of the inmates remaining in Los Angeles County Jail, most of
     11
           the Plaintiffs are charged with or convicted of serious, violent felonies, and by their
     12
           bail setting, have been deemed a substantial threat to public safety. For example,
     13
           Plaintiff Rodney Cullors is charged with multiple felony counts, including assault
     14
           with a deadly weapon with great bodily injury, for which he was denied bail. Allen
     15
           Dec. ¶ 5. Plaintiff Mark Avila is charged with felony conspiracy as part of Federal
     16
           Task Force investigation dealing with assault, extortion, distribution of narcotics and
     17
           gang conspiracy, and has a high bail of $1,425,000.00. Id. Plaintiff Victor Gutierrez
     18
           is charged with felony domestic violence. Plaintiff Carole Dunham was convicted
     19
           and sentenced to 1095 days for possession of cocaine base for sale. Id. Plaintiff
     20
           Rany Oung is convicted of felony burglary, and has a no bail hold from San
     21
           Bernadino County for grand theft. Id. Plaintiff Leandrew Lewis is charged with
     22
           felony kidnapping and Plaintiff Jeremiah Farmer with human
     23
           trafficking. Id. Plaintiff Deneal Young is a court ordered returnee serving a sentence
     24
           at Soledad State Prison. Id.
     25
                 Similarly, the majority of putative class members providing declarations in
     26
           support of Plaintiff’s TRO are also in jail for violent crimes. Declarants Holly
     27
           Davidson, Albert Kirk Jones, and Benito Venegas are all charged with
     28
                                                      7
                         DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
  815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 14 of 50 Page ID #:1203



      1
           murder. Id. Declarants Catrina Balderrama and Andrew Fuentes have been

      2
           released. Id.

      3
                 Plaintiffs misstate other facts. For example, Plaintiff Jeffrey Livotto alleges
      4
           “was taken to court for a probation hearing on or around March 26, 2020. He was
      5
           transported on Defendants’ bus along with dozens of other prisoners.” Complaint
      6
           ¶83. In fact, Mr. Livotto was not even transferred from LAPD custody until March
      7
           27, 2020, and when he was transported to and from Court for his hearing there were
      8
           only 2-3 prisoners with him. Declaration of Commander Daniel J. Dyer (“Dyer
      9
           Dec.”) ¶4.
     10
                 Similarly, Plaintiff Rodney Cullors claims that in early April he was
     11
           “transported by Defendants to a medical facility for a MRI. There were three people
     12
           chained to the wheelchair van, all of whom were over the age of 50.” Complaint ¶ 85.
     13
           In fact, the custody wheelchair vans can only accommodate two wheelchairs at a
     14
           time; Cullors was transported to his medical appointment with only one other
     15
           wheelchair inmate in the car, and he was returned to jail in the van by himself. Dyer
     16
           Dec. ¶5.
     17

     18
                 B.        Release Of Thousands Of Inmates From Los Angeles County Jails

     19
                 LASD and Correctional Health Services (“CHS”), a division of Los Angeles

     20
           County Department of Health Services (“DHS”), knew that a critical measure in

     21
           preventing the spread of COVID-19 among the inmates was to promote social

     22
           distancing in the jail facilities. As a result, in early February 2020, LASD began

     23
           working with CHS, the Los Angeles County District Attorney, the Los Angeles

     24
           County Public Defender, as well as the Presiding Judge of the Los Angeles Superior

     25
           Court – the Honorable Kevin Brazile – to reduce the inmate population in Los

     26
           Angeles County jails. Clark Dec., ¶ 48; Declaration of Bruce Chase (“Chase Dec.”),

     27
           ¶ 7. As a result of the unprecedented steps taken by LASD to reduce the inmate

     28
           population in an expedient manner, almost 4,000 inmates have been released from the
                                                     8
                            DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
  815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 15 of 50 Page ID #:1204



      1    jail facilities since February 28, 2020 – the largest depopulation of any jail system in
      2    the United States during the COVID-19 pandemic. Clark Dec., ¶ 48; Chase Dec., ¶8;
      3    Declaration of Chief Brendan J. Corbett (“Corbett Dec.”) ¶ 2. The 30% reduction of
      4    the inmate population in Los Angeles County jails has been conducted by LASD in a
      5    careful and methodical manner to ensure both the safety of the released inmates and
      6    community at large. Clark Dec., ¶¶ 48-50; Chase Dec., ¶ 8; Corbett Dec., ¶¶ 2-10.
      7          LASD has prioritized, and continues to prioritize, those inmates eligible for
      8    release based on any relevant medical vulnerabilities, and CHS has provided LASD
      9    with a list identifying such high-risk inmates, which is continually updated to account
     10    for recent arrestees and other new inmates. Clark Dec., ¶ 49. Fewer than 12,000
     11    inmates are housed at LA County jail facilities now. Clark Dec., ¶ 2; Chase Dec., ¶ 8.
     12    In addition, LASD significantly reduced the number of arrestees who would be
     13    admitted to Los Angeles County jails by, among other things, increasing the
     14    minimum bail amount by 100% – from $25,000 to more than $50,000 – and
     15    temporarily refusing to accept people arrested on out-of-state warrants. Chase Dec., ¶
     16    9; Corbett Dec., ¶¶ 11-12.
     17          In short, LASD and CHS have made depopulating the jail facilities one of their
     18    top priorities to combat the spread of COVID-19 in order to promote social distancing
     19    among the inmates. The plaintiffs who submitted declarations in support of the TRO
     20    have been determined to be unsuitable for release based on – in most cases – the
     21    seriousness of their associated crimes (i.e., murder and assault with a deadly weapon).
     22    See Allen Dec., ¶5.
     23          C.     Screening Practices To Segregate New Arrestees Who May Have
     24                 Been Exposed To COVID-19
     25          LASD and CHS have also implemented robust screening practices to identify
     26    and isolate arrestees potentially infected by COVID-19 during the booking process
     27    before these individuals enter the jails. Clark Dec., ¶ 12. By way of example and not
     28    limitation (Clark Dec., ¶¶ 12-20; Chase Dec., ¶¶ 11-14), on February 10, 2020, CHS
                                                    9
                         DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
  815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 16 of 50 Page ID #:1205



      1    modified the Arrestee Medical Screening Form to identify arrestees who are
      2    potentially infected by asking whether they have COVID-19 symptoms – in addition
      3    to the standard questions to detect individuals with infectious diseases. Clark Dec., ¶¶
      4    13, 15; Chase Dec., ¶ 12. Tents have also been erected in the parking lots outside of
      5    the Inmate Reception Center and the Century Regional Detention Facility where CHS
      6    registered nurses conduct clinical assessments of arrestees for COVID-19 before
      7    transporting them to a jail facility. Clark Dec., ¶ 14; Chase Dec., ¶¶ 11, 13.
      8          In addition, LASD and CHS plan to begin testing all new arrestees (male and
      9    female) for COVID-19 on or before May 1, 2020. Clark Dec., ¶ 20.
     10          D.     Measures To Limit The Spread Of COVID-19 Among The Inmate
     11                 Population
     12          LASD and CHS have also implemented detailed procedures to isolate housed
     13    inmates and staff with positive results for COVID-19 and Persons Under
     14    Investigation for COVID-19 (“PUI’s”), as well as to quarantine those who have been
     15    in contact with these individuals.4 Clark Dec., ¶¶ 10, 24-30; Chase Dec., ¶¶ 26-28.
     16    CHS will make available testing to a large portion of inmates who have medical
     17    conditions which make them susceptible to COVID-19, including those with serious
     18    mental illnesses. Clark Dec., ¶ 34.
     19          In addition, LASD continually informs inmates about COVID-19 prevention
     20    techniques, through videos displayed at intake and in each housing unit,
     21    demonstrative posters, and town hall meetings set up by CHS to educate inmates.5
     22    Clark Dec., ¶ 21. During the COVID-19 crisis, all inmate group activities, non-
     23    essential medical appointments, and access by non-essential visitors have been
     24

     25    4
             Isolation is the placement of a PUI or one who has tested positive for COVID-19
     26    into their own space and separating them from persons who are not ill. Clark Dec., ¶
           27; Chase Dec., ¶ 26. Quarantine is the procedure of separating and restricting the
     27    movement of a person who has been exposed to a PUI, but who is not exhibiting any
           symptoms related to COVID-19. Clark Dec., ¶ 25; Chase Dec., ¶ 26.
           5
     28      Defendants will provide copies of these posters and videos upon the Court’s request.
                                                     10
                         DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
  815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 17 of 50 Page ID #:1206



      1    suspended to promote social distancing practices in the jail facilities. Clark Dec., ¶¶
      2    23, 31. Custody staff initially provided inmates in with cloth face masks on April 14,
      3    2020. Id. CHS also provides face masks to all inmates in quarantine and isolation.
      4    Clark Dec., ¶¶ 26-27.
      5          LASD has also taken extra steps to keep inmate and staff areas at the jail
      6    facilities clean. Chase Dec., ¶ 15. Even before COVID-19, LASD had rigorous
      7    protocols to enhance sanitary conditions for inmates in the jails, including, but not
      8    limited to, providing inmates with clean clothes, bedding, showers and personal
      9    hygiene products. Id. Inmates are also issued personal kits when they first arrive at
     10    the jails that contain hygiene items, including clean linen and either a bar of soap or
     11    liquid soap. Chase Dec., ¶ 18. All staff have been instructed to provide inmates with
     12    bars of soap upon request. Clark Dec., ¶ 22; Chase Dec., ¶ 19.
     13          Moreover, since the pandemic began, jail staff has provided inmates with
     14    cleaning supplies and solution after every meal, and those supplies are available to
     15    inmates at any time. Chase Dec., ¶ 16. Incarcerated individuals have also been
     16    provided supplies to clean their own living space multiple times each day. Id.
     17    Inmates are provided with CitriCide and Turbo Kill to clean their housing areas,
     18    which have been rated by the federal Environmental Protection Agency to kill
     19    COVID-19. Chase Dec., ¶ 18. Jail staff checks the supplies daily to ensure that they
     20    are adequate and to deliver mops to each housing area upon request by an inmate. Id.
     21    Since at least mid-March 2020, jail staff has assigned inmates to work eight hours
     22    each weekday as part of “COVID-19 Clean-Up Crews.” Id. at ¶ 16. “COVID-19
     23    Clean-Up Crews” clean high traffic areas to routinely and effectively disinfect all
     24    frequently touched surfaces and objects. Chase Dec., ¶ 17.
     25          E.     Practices To Prevent Infection Of Jail Employees
     26          CHS supplies all of their personnel with N95 or surgical masks, which are
     27    available at jail facility entrances at the beginning of each shift. Clark Dec., ¶ 35.
     28    Face shields and gowns are provided to staff working directly with PUI’s and patients
                                                   11
                         DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
  815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 18 of 50 Page ID #:1207



      1    who have tested positive for COVID-19. Id. CHS also instructed their staff to take
      2    their temperature every day once in the morning and at night. Id. at ¶ 38; Chase Dec.,
      3    ¶ 30.
      4            Signs are posted at all jail facility entrances notifying jail employees that they
      5    may not enter the facility unless they have taken their temperature, if they have
      6    COVID-19 symptoms, or have had contact with a COVID-19 positive person in the
      7    past 14 days. Clark Dec., ¶ 38; Chase Dec., ¶ 30. As of April 9, 2020, all jail staff
      8    are required to wear a mask while in a jail facility. Chase Dec., ¶ 22.
      9            F.    Minimal Infection Rates Of COVID-19 At Los Angeles County Jails
     10            As a result of the LASD’s and CHS’ comprehensive and aggressive approach
     11    to limit the spread of COVID-19, only a small number of inmates have contracted the
     12    virus. As of April 26, 2020, there has not been a single COVID-19 related inmate
     13    death. Clark Dec., ¶9. By comparison, Riker’s Island jail in New York City (inmate
     14    population of approximately 10,000) has 304 inmates and 518 staff who have tested
     15    positive for the virus. Chase Dec., ¶ 29. Cook County Jail in Chicago, Illinois
     16    (inmate population of approximately 3,200) has 461 inmates and 363 staff members
     17    who have tested positive for the virus. Id.
     18    IV.     PLAINTIFFS HAVE NOT DEMONSTRATED THAT THEY ARE
     19            LIKELY TO PREVAIL ON THE MERITS
     20            To obtain a temporary restraining order, the moving party must demonstrate (1)
     21    that it is likely to prevail on the merits of its claim, (2) that it will suffer irreparable
     22    harm in the absence of extraordinary relief, (3) that the balance of equities is in its
     23    favor, and (4) that an injunction is in the public interest. Beaty v. Brewer, 649 F.3d
     24    1071, 1072 (9th Cir. 2011) (preliminary injunction); Lockheed Missile & Space Co.,
     25    Inc. v. Hughes Aircraft Co., 887 F.Supp. 1320, 1323 (N.D.Ca. 1995) (standards for
     26    TRO are same as for preliminary injunction).
     27            As the moving parties, Plaintiffs have the burden of proof on each element.
     28    Baca v. Moreno Valley Unified School District, 936 F.Supp. 719, 726 (C.D.Ca. 1996)
                                                       12
                           DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
  815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 19 of 50 Page ID #:1208



      1    (preliminary injunction); Big Sky Scientific LLC v. Idaho State Police, 2019 WL
      2    438336 at *4 (D.Idaho Feb. 2, 2019) (burden of proof for TRO is same as for
      3    preliminary injunction).
      4          “A temporary restraining order is an extraordinary and drastic remedy and
      5    should not be granted unless the movant, by a clear showing, carries the burden of
      6    persuasion.” Klein v. City of Laguna Beach, 594 F.Supp.2d 1020, 1024 (C.D.Ca.
      7    2009); see also In Defense of Animals v. U.S. Dept. of Interior, 737 F.Supp.2d 1125,
      8    1131 (E.D.Ca. 2010) (“The issuance of . . . preliminary injunctive relief is an
      9    extraordinary remedy, and Plaintiffs have the burden of proving the propriety of such
     10    a remedy by clear and convincing evidence.”)
     11          Plaintiffs’ burden is even heavier than the already weighty burden imposed in
     12    most cases because the purpose of a temporary restraining order is to preserve the
     13    status quo (Bronco Wine Co. v U.S. Dept. of Treasury, 997 F.Supp. 1309, 1231

     14    (E.D.Ca. 1996)), while Plaintiffs are seeking relief which would drastically alter it.

     15
           See 3570 East Foothill Blvd., Inc. v. City of Pasadena, 912 F.Supp. 1257, 1260 (C.D.

     16
           Ca. 1995) (since primary purpose of preliminary injunction is to preserve the status

     17
           quo, those which change it are “‘viewed with hesitancy and carry a heavy burden of

     18
           persuasion.”) (Emphasis in original)

     19
                 Plaintiffs fall woefully short of this standard, especially given that virtually
           every material fact they assert is contradicted by Defendants. Ohio Casualty Ins. Co.
     20
           v. L.H. Engineering Co., Inc., 2014 WL 12569352 at *2 (C.D.Ca. April 24, 2014)
     21
           (denying TRO “on the basis of unproven and contradicted facts); Knudsen Corp. v.
     22
           Ever-Fresh Foods, Inc., 336 F.Supp. 241, 248 (C.D.Ca. 1971) (denying preliminary
     23
           injunction; “The case at bar presents material disputed issues of fact which casts
     24
           reasonable doubt upon the certainty of plaintiff’s prevailing at a trial on the merits.”)
     25
                 Plaintiffs’ claims also fail as a matter of law, as Defendants now show.
     26
                 A.     Plaintiffs Have Not Exhausted Their Administrative Remedies As
     27

     28
                                                     13
                         DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
  815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 20 of 50 Page ID #:1209



      1
                        Required By the Prison Litigation Reform Act, 42 U.S.C. §1997e(a)
                 Plaintiffs challenge conditions in the County jails under 42 U.S.C. §1983.
      2
           Complaint, ¶¶174-212. Under the Prison Litigation Reform Act of 1995 (“PLRA”),
      3
           “[n]o action shall be brought with respect to prison conditions under section 1983 of
      4
           this title, or any other Federal law, by a prisoner confined in any jail, prison, or other
      5
           correctional facility until such administrative remedies as are available are
      6
           exhausted.” 42 U.S.C. §1997e(a). A “prisoner” includes both pretrial detainees as
      7
           well as those convicted of a crime. 42 U.S.C. §1997e(h); Matapuatuli v. Sessions,
      8
           714 Fed.Appx. 730, 731 (9th Cir. 2018). The PLRA applies to local jails (18 U.S.C.
      9
           §1326(g)(5); Maiden v. LA County Sheriff’s Dept. Men’s Central Jail, 334 Fed.Appx.
     10
           76 (9th Cir. 2009) (affirming dismissal of prisoner’s §1883 claims for failure to
     11
           exhaust administrative remedies as required by the PLRA).
     12
                 Section 1997e makes exhaustion of administrative remedies mandatory. Porter
     13
           v. Nussle, 534 U.S. 516, 524 (2002). “The PLRA’s exhaustion requirement applies to
     14
           all inmate suits about prison life, whether they involve general circumstances or
     15
           particular episodes, and whether they allege excessive force or some other wrong.”
     16
           Id. at 532. They apply to claims over prison conditions during the COVID-19 crisis.
     17
           Valentine v. Collier, 2020 WL 1934431 at **5-7 (5th Cir. April 22, 2020). There are
     18
           no futility or other judicially created exceptions to the statutory exhaustion
     19
           requirements. Booth v. Churner, 532 U.S. 731, 741 n.6 (2001); Valentine, 2020 WL
     20
           1934431 at **5-7 (reversing district court finding that failure to exhaust
     21
           administrative remedies would be “too lengthy” in view of COVID-19 crisis; no such
     22
           exception to exhaustion requirement exists).
     23
                 Defendants have a lengthy Custody Division Manual, with an entire volume
     24
           entitled “Inmate Grievance Manual” (the “Manual”). Ex. A to Corbett Dec. The
     25
           Manual contains detailed procedures for inmate grievances, including “Emergency
     26
           Grievances” (§8-03/010.00) and “Health Care Grievances” (§8-03/020.00). There is
     27
           also an entire process for appeals (§8-04/030.00), including but not limited to
     28
                                                      14
                         DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
  815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 21 of 50 Page ID #:1210



      1    “Appeals of Emergency Grievances” (§8-04/030.15).
      2          Plaintiffs did not satisfy the administrative remedies available to them, either in
      3    the Manual or otherwise. Of the 15 inmates who provided declarations in support of
      4    the TRO, ten do not claim that they even filed a written request or grievance, which is
      5    the first step under the Manual. §8-01/005.00. Of the remaining five, three filed (or
      6    asked to file) grievances in which they requested masks. Davidson Dec., ¶9; Young
      7    Dec., ¶14; Avila Dec., ¶9. These were provided. Davidson Dec., ¶9; Young Dec.,
      8    ¶15; Avila Dec., ¶11. One inmate asked to see medical staff (twice), and was given
      9    the opportunity to do so both times. Haviland Dec., ¶¶12, 15. In other cases, the
     10    declarants claimed that their grievances were denied or there was no response. Avila
     11    Dec., ¶9; Balderrama Dec., ¶7; Young Dec., ¶16. But those instances do not
     12    constitute exhaustion of administrative remedies, because the Manual expressly
     13    provides for appeals if the inmate is not satisfied with the disposition of their
     14    grievance or if the inmate receives no response (§8-04/030.00). This evidence is not
     15    remotely adequate to constitute exhaustion of administrative remedies.
     16          Plaintiffs cannot evade the exhaustion of administrative remedies requirement
     17    by seeking relief on grounds other than §1983. The Ninth Circuit does not recognize
     18    a cause of action directly under the federal constitution: “a litigant complaining of a
     19    violation of a constitutional right must utilize 42 U.S.C. §1983.” Azul-Pacifico, Inc.
     20    v. City of Los Angeles, 973 F.2d 704, 705 (9th Cir. 1992) (emphasis added). And
     21    Plaintiffs cannot proceed under the Americans with Disabilities Act (Complaint,
     22    ¶¶213-233) or the Rehabilitation Act 1 (Complaint, ¶¶234- 253) because §1997e(a)
     23    requires exhaustion of administrative remedies not only for claims under §1983 but
     24    also those brought under “any other Federal law.” §1997e(a); O’Guinn v. Lovelock
     25    Correctional Center, 502 F.3d 1056, 1058, 1060 (9th Cir. 2007) (affirming dismissal
     26    of prisoner’s claims under ADA and Rehabilitation Act for failure to exhaust
     27

     28
                                                     15
                         DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
  815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 22 of 50 Page ID #:1211



      1    administrative remedies as required by §1997e(a)).6
      2            Plaintiffs’ failure to exhaust their administrative remedies likewise bars relief
      3    under their state law claims. Complaint, ¶¶254-264 ( Gov.Code §11135); ¶¶265-273
      4    (Civ.Code §51(f)); ¶¶265-273 (Civ.Code §54(c)). See, e.g., J.E.L. v. San Francisco
      5    Unified School District, 185 F.Supp.3d 1196, 1201 (N.D.Ca. 2016) (dismissing
      6    §11135 claim by disabled student for failure to exhaust administrative remedies as
      7    required by 22 Cal.CodeRegs. §98003).
      8          B.     Plaintiffs Have Not Exhausted Their Administrative Remedies As
      9
                        Required By the Prison Litigation Reform Act, 42 U.S.C. §1997e(a)
                 Trying to evade the requirements of §1997e, which they cannot meet, Plaintiffs
     10
           also characterize their challenge to jail conditions as claims for habeas corpus under
     11
           28 U.S.C. §2241. Complaint, ¶¶174- 212. They are not.
     12
                 Habeas corpus is the remedy “to attack the legality of the conviction or
     13
           sentence.” Nettles v. Grounds, 830 F.3d 992, 933 (9th Cir. 2016) (en banc). But
     14
           Congress’ enactment of the Prison Litigation Reform Act “indicated an intent to make
     15
           §1983 the exclusive remedy for ‘all inmate suits about prison life.’” Id. at 932. This
     16
           complaint is a suit about prison life, not the legality of Plaintiffs’ convictions or
     17
           sentences ─ indeed, many of them have not yet been convicted or sentenced
     18
           (Complaint, ¶159) ─ and thus is not a case of habeas corpus.
     19
                 Other district courts presented with similar COVID-19 prisoner cases have
     20
           reached the same conclusion. See, e.g., Phea v. Pfeiffer, 2020 WL 1892427, at *1
     21
           (E.D.Ca. April 16, 2020) (denying state prisoner’s habeas petition based on COVID-
     22
           19 because it related to “the conditions of petitioner’s confinement” rather than “the
     23
           duration or legality of his confinement” and thus was a §1983 claim); Petersen v.
     24
           Diaz, 2020 WL 4740538, at **1-2 (E.D. Ca. April 2, 2020) (same).
     25

     26

     27
           6
            Notably, the Manual has an entire section devoted to ADA grievances and their
     28    appeals (§8-03/030 .00). No plaintiff claims to have used it.
                                                    16
                         DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
  815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 23 of 50 Page ID #:1212



      1          Because this case is one under §1983, no matter how Plaintiffs style it,7
      2    Plaintiffs are required by §1997e to exhaust their administrative remedies. Since they
      3    have not done so, they cannot show the likelihood of success on the merits required
      4    for a TRO: indeed, their claims will not survive a motion to dismiss under F.R.C.P.
      5    12(b)(6).
      6          Labeling their claims as ones for habeas corpus is not only incorrect as a matter
      7    of law, it is pointless because habeas corpus claims have their own exhaustion
      8    requirements which Plaintiffs do not satisfy, either. Habeas petitions involving state
      9    prisoners take two forms: those brought under 28 U.S.C. §2241 and those under
     10    §2254. Section 2254(a) applies to those persons “in custody pursuant to the judgment
     11    of a State court,” i.e., those who have already been convicted. A writ cannot be
     12    granted under §2254 unless the applicant has exhausted the remedies of the state
     13    courts. §2254(b)(1)(A). There is no allegation, and no evidence, that any of the post-
     14    conviction plaintiffs has exhausted his/her state court remedies ─ a requirement even
     15    during the present health emergency.8
     16          Undoubtedly for this reason, Plaintiffs assert that they are proceeding under
     17    §2241 for both pretrial and post-conviction inmates. Complaint, 50: 20-24, 54:2-6,
     18    56:7-11. They cannot do so. Pretrial detainees may proceed under §2241 because
     19    they are not “in custody pursuant to the judgment of a State court.” Stow v.
     20    Murashige, 389 F.3d 880, 885 (9th Cir. 2004). But for post-conviction inmates, their
     21    remedy lies solely under §2254. White v. Lambert, 370 F.3d 1002, 1009-1010 (9th
     22    Cir. 2004), overruled on other grounds, Hayward v. Marshall, 603 F.3d 546 (9th Cir.
     23

     24    7
             “The label that a plaintiff places on his pleadings, however, does not determine the
     25    nature of his cause of action.” Rains v. Criterion Systems, Inc., 80 F.3d 339, 343 n.2
           (9th Cir. 1996).
           8
     26      See, e.g., Riggs v. Louisiana, 2020 WL 1939168, at *2 (W.D.La. April 22, 2020)
           (denying habeas petition by convicted state prisoner on COVID-19 grounds for
     27    failure to exhaust state court remedies; “While the Court is well aware of the effects
           of the Covid-19 pandemic and is concerned about its effect on those persons in the
     28    prison system, Riggs has not stated a claim for relief at this time.”)
                                                       17
                         DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
  815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 24 of 50 Page ID #:1213



      1    2010) (§2254 “is the exclusive vehicle for a habeas petition by a state prisoner in
      2    custody pursuant to a state court judgment, even when the petitioner is not
      3    challenging his underlying state court conviction.”); see also Dominguez v. Kernan,
      4    906 F.3d 1127, 1135 (9th Cir. 2018) (same). The post-conviction plaintiffs must
      5    comply with §2254, and they have failed to do so. 9
      6          The plaintiffs who are pretrial detainees fare no better. While they may
      7    proceed under §2241, those claims are also subject to an exhaustion requirement.
      8    Dominguez, 906 F.3d at 1135 n.9. That requirement was largely imposed in the
      9    interests of comity, “to prevent federal interference with state adjudication, especially
     10    state criminal trials” which, in the case of pretrial detainees, of course have not even
     11    occurred yet. Carden v. State of Montana, 626 F.2d 82, 83 (9th Cir. 1980); Williams
     12    v. Los Angeles Superior Court, 2014 WL 2533804, at *3 (C.D.Ca. June 4, 20014)
     13    (denying release under §2241 for failure to exhaust judicial remedies; state pretrial
     14    detainee had failed “to seek any relief” in state appellate courts) (emphasis in
     15    original). There is no evidence that any of the Plaintiffs has sought any relief in any
     16    state court, let alone that such relief been denied, and that requirement does not
     17    disappear even in the present public health crisis.10
     18          C.     Plaintiffs Have Not Demonstrated Defendants’ Deliberate
     19
                        Indifference To The Impact Of COVID-19 On Jail Conditions.
                 Plaintiffs seek relief on behalf of two distinct groups: those inmates who have
     20
           been convicted of a crime (Complaint, ¶¶160, 197-212) and those who are pretrial
     21
           detainees (Complaint ¶¶159, 174-196).
     22

     23    9
            Plaintiffs cite a Tenth Circuit case, Montez v. McKinna, 208 F.3d 862, 865 (10th Cir.
     24    2000), for the proposition that post-conviction prisoners may also proceed under
           §2241. TRO 36 at n.22. That is not the law in the Ninth Circuit, which has explicitly
     25    considered both the analysis and conclusion in Montez, and rejected them as a
           minority view unsupported by both statutory and U.S. Supreme Court authority.
     26    White, 370 F.3d at 1009-1010.
           10
              See, e.g., Cuevas v. Commonwealth of Pa., 2020 WL 1911511, at *3 (M.D.Pa. April
     27    20, 2020) (denying habeas petition by pretrial detainee in county jail on COVID-19
           grounds for failure to exhaust state judicial remedies: “To exhaust a claim, a
     28    petitioner must ‘fairly present’ it to each level of the state courts.”)
                                                      18
                         DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
  815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 25 of 50 Page ID #:1214



      1                 1.     The Pretrial Detainees Have Not Shown Deliberate
      2                     Indifference.
      3
                 “Inmates who sue prison officials for injuries suffered while in custody may do

      4
           so under the Eighth Amendment’s Cruel and Unusual Punishment Clause or, if not

      5
           convicted, under the Fourteenth Amendment’s Due Process Clause.” Castro v.

      6
           County of Los Angeles, 833 F.3d 1060, 1067-68 (9th Cir. 2016) (en banc) citing Bell

      7
           v. Wolfish, 441 U.S. 520, 535 (1979). “Under both clauses, the plaintiff must show

      8
           that the prison officials acted with ‘deliberate indifference.’” Id. at 1068.

      9
                 When a pretrial detainee sues a governmental entity under the Fourteenth

     10
           Amendment, “the deliberate indifference standard for municipalities is always an

     11
           objective inquiry.” Id. at 1076. The objective standard for deliberate indifference for

     12    Fourteenth Amendment claims brought by pretrial detainees applies to a failure to

     13    address medical needs, as well as a failure to protect pretrial detainees. Gordon v.

     14    County of Orange, 888 F.3d 1118, 1124 (9th Cir. 2018).

     15          The objective standard is satisfied when a “plaintiff [] establish[es] that the

     16    facts available to [entity] policymakers put them on actual or constructive notice that

     17    the particular omission is substantially certain to result in violation of the

     18    constitutional rights of their citizens.” Castro, 833 F.3d at 1076.

     19          The elements for a pretrial detainee’s claim are:

     20                 “(i) the defendant made an intentional decision with
     21                 respect to the conditions under which the plaintiff was
     22                 confined; (ii) those conditions put the plaintiff at
     23                 substantial risk of suffering serious harm; (iii) the
     24                 defendant did not take reasonable available measures to
     25                 abate that risk, even though a reasonable official in the
     26                 circumstances would have appreciated the high degree of
     27                 risk   involved—making        the   consequences      of   the
     28                 defendant's conduct obvious; and (iv) by not taking such
                                                      19
                         DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
  815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 26 of 50 Page ID #:1215



      1
                        measures, the defendant caused the plaintiff's injuries.”

      2
                        Gordon v. Cty. of Orange, 888 F.3d 1118, 1125 (9th Cir.

      3
                        2018).

      4
                 The defendant’s conduct under the third element must be objectively

      5    unreasonable, and it is “more than negligence but less than subjective intent—

      6    something akin to reckless disregard.” Id.

      7          Defendants have not acted with deliberate disregard of COVID-19 under the
      8    objective standard. Defendants have undertaken a number of actions to minimize the
      9    threat of COVID-19 at the jails. Among other things, Defendants have implemented
     10    and revised policies that require, among other things, multiple levels of screening of
     11    incoming inmates for COVID-19 symptoms; isolating and providing masks to those
     12    showing symptoms; providing town hall meetings, demonstrative posters, and videos
     13    to educate the detainees about COVID-19; testing for COVID-19; symptom tracking
     14    of medical and prison staff; providing hand sanitizer for all staff; providing enhanced
     15    cleaning of cells and common areas; and decreasing the jail population by 30%.
     16    Here, too, the CDC Guidance is the basis for Defendants’ policies. Clark Dec., ¶¶11,
     17    47.
     18
                 Courts have held that far less remedial measures were sufficient in the face of
     19
           deliberate indifference challenges. Habibi v. Barr, No. 20-cv-00618-BAS-RBB, 2020
     20
           WL 1864642, at *5 (S.D. Cal. Apr. 14, 2020) (plaintiff did not show inadequate
     21
           measure by government to prevent spread of COVID-19 due to the following
     22
           measures: detainees, vendors, and staff are screened for fever, illness, and contact
     23
           with positive cases; detainees are tested and isolated if they show symptoms; the
     24
           facility has increased in disinfectant spray, hand sanitizer, soap, and cleaning of the
     25
           housing units; all social visitations have been suspended and counsel visitations are
     26
           non-contact; and “cohorting” any detainees that were exposed).
     27
                 Defendants have implemented the vast majority of these measures, and more,
     28
                                                     20
                         DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
  815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 27 of 50 Page ID #:1216



      1
           including multiple screenings of all incoming inmates for symptoms; isolating and

      2
           providing masks, enhanced cleaning; symptom-tracking of medical staff; providing

      3
           sufficient hand sanitizer to staff; educating the inmates through posters, videos, and

      4
           meetings; and decreasing the jail population by 30%. See Section III, supra.

      5          Defendants have also not been recklessly disregarding the risk of COVID-19

      6    because they been modifying and improving policies to comply with changing

      7    guidelines and recommendations.11 Defendants have been modifying and improving

      8    their policies to comply with the ever-changing guidance from the local, state, and

      9    federal officials. For instance, Los Angeles first issued non-binding guidance that the

     10    public should use masks to prevent the spread of COVID-19 on April 1, 2020.12 At

     11    that time, the federal government maintained that the masks were not recommended.13

     12    The CDC did not recommend that people should wear cloth or fabric face coverings
     13    until April 3, 2020.14 The City of Los Angeles mandated masks for the general
     14    population in public spaces, such as grocery stores, effective April 10, 2020.15 Many
     15    Plaintiffs concede that masks were provided shortly after the mask guidance was
     16    issued, and on or around the date that masks were required by the City of Los
     17

     18
           11
              Cf. Valentine v. Collier, -- F.3d ---, 2020 WL 1934431, at *5 (5th Cir. Apr. 22,
     19    2020) (without injunction, Texas state prison officials could quickly adopt new
           procedures based on changes to CDC guidelines).
     20    12
              Kailyn Brown, et al., Should You Wear a Mask at the Grocery Store? Coronavirus
     21    Advice Keeps Changing, LA Times, Apr. 1, 2020,
           https://www.latimes.com/california/story/2020-04-01/should-you-wear-a-face-mask-
     22    at-the-grocery-store-ccoronavirus-advice-keeps-changing (last accessed Apr. 26,
           2020).
     23    13
              Id.
           14
     24       See Colin Dwyer and Allison Aubrey, CDC Now Recommends Americans Consider
           Wearing Cloth Face Coverings In Public, NPR, Apr. 3, 2020,
     25    https://www.npr.org/sections/coronavirus-live-
           updates/2020/04/03/826219824/president-trump-says-cdc-now-recommends-
     26    americans-wear-cloth-masks-in-public (last accessed Apr. 26, 2020).
           15
              Public Order Under City of Los Angeles Emergency Authority, Worker Protection
     27    Order, Apr. 7, 2020 (rev. Apr. 16, 2020),
           https://www.lamayor.org/sites/g/files/wph446/f/page/file/20200416MayorPublicOrde
     28    rWorkerProtectionRevised041620.pdf (last accessed Apr. 26, 2020).
                                                       21
                         DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
  815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 28 of 50 Page ID #:1217



      1
           Angeles. See, e.g., Avila Dec. at ¶ 11 (received a mask on April 10); Balderrama Dec.

      2
           at ¶¶ 13, 19 (received a mask, lost it, and received another mask on April 11); Cullors

      3
           Dec. at ¶ 12 (received a mask on April 10); Davidson Dec. ¶ 9 (received a mask on

      4
           April 11); Dunham Dec. at ¶ 8 (obtained a cloth mask on unspecified date); Farmer

      5    Dec. ¶ 5 (received a mask on April 15); Haviland Dec. at ¶ 16 (received a mask on

      6    April 11). Public health officials were far from universal in their guidance regarding

      7    masks until mid-April. Defendants’ failure to provide masks before early April is not

      8    deliberate indifference because health officials’ guidance supported their actions then.

      9          Plaintiffs state that “[o]ther federal courts have acted quickly to grant

     10    extraordinary COVID-19 relief to people in detention, including TROs similar to the

     11    one requested here.” TRO at 26:6-12 (footnote citing cases). None of these cases are

     12    controlling, and none of these cases ordered the release of state prisoners. Banks v.
     13    Booth, 1:20-cv-00849-CKK, 2020 WL 1914896, at *13 (D.D.C. Apr. 19, 2020) (court
     14    not ordering release of prisoners); Cameron v. Bouchard, No. 2:20-cv-10949-LVP-
     15    MJH, Dkt. No. 40, 2020 WL 1929876 E.D. Mich. Apr. 17, 2020) , as modified on
     16    reh’ing 2020 WL 1952836, at *2 (E.D. Mich. Apr. 23, 2020) (no release of inmates
     17    ordered, and on rehearing, court reverse its prior order to provide names of subclass
     18    members subject to release because court has not determined it has the authority to
     19    release inmates); Roman v. Wolf, 5:20-cv-00768-TJH, 2020 WL 1952656 (C.D. Cal.
     20    Apr. 23, 2020) (immigrants held a federal facility, not state inmates); Valentine v.
     21    Collier, No. 4:20-CV-1115, 2020 WL 1899274 (S.D. Tex. Apr. 16, 2020), injunction
     22    stayed pending appeal, Valentine v. Collier, 2020 WL 1934431 (5th Cir. Apr. 22,
     23    2020) (no releases); Gray v. Cty. of Riverside, 5:13-cv-0444-VAP-OPx, Dkt. No. 191
     24    (C.D. Cal. Apr. 14, 2020) (same); Swain v. Junior, No. 1:20-cv-21457-KMW, 2020
     25    WL 1692668, at *2 (S.D. Fla. Apr. 7, 2020) (same, and ordering that jail provide
     26    adequate spacing “to the maximum extent possible considering … current population
     27    levels”). Plaintiffs also provide a string cite of cases in footnote 13 for the principle
     28    that “courts have also granted other extraordinary relief including habeas corpus,
                                                     22
                         DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
  815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 29 of 50 Page ID #:1218



      1
           reversing decisions to detain individuals found to be a safety risk pretrial, and

      2
           compassionate release.” TRO at 26:13-15 n.13. None of these cases pertained to a

      3
           federal court ordering the release of state prisoners or detainees, held on state matters

      4
           (i.e., not under federal immigration law).

      5          Requests for federal courts to release state, rather than federal, inmates “raise[]

      6    serious concerns under core principles of federalism and the separation of powers,

      7    especially given their request for sweeping relief in the form of a mandatory

      8    injunction.” Money v. Pritzker, 2020 WL 1820660 at *15 (N.D. Ill. Apr. 10, 2020)

      9    (citing Missouri v. Jenkins, 495 U.S. 33, 51 (1990)) (apply Eighth Amendment).

     10    “The Supreme Court repeatedly has cautioned that federal courts must tread lightly

     11    when it comes to questions of managing prisons, particularly state prisons.” Id.

     12    (citing cases). “It is no accident that the federal judiciary only rarely intrudes into the
     13    management of state prisons, and only once in history has actually ordered the release
     14    of prisoners on a scale anywhere near what Plaintiffs hope to accomplish through this
     15    litigation.” Id.
     16          Moreover, Plaintiffs fail to identify adverse authority.16 In the most extreme
     17    example, Plaintiffs cite to the District Court’s injunction in Valentine, but fail to
     18    disclose that the injunction is stayed pending appeal. Two days before the TRO was
     19    filed, the Fifth Circuit stayed the injunction in Valentine, concluding that Plaintiffs
     20    “have not shown a ‘substantial risk of serious harm’ that amounts to ‘cruel and
     21

     22
           16
             Other District Courts have rejected similar requests for injunctive relief or release
     23    from confinement. See, e.g., Plata v. Newsom, No. 01-cv-01351-JST, 2020 WL
           1908776 (N.D. Cal. Apr. 17, 2020) (denying California state prisoners’ injunction to
     24    order state to “develop a plan to manage and prevent the further spread of COVID-19
           in California state prisons,” including reducing population of prison where state’s
     25    response to COVID-19 was adequate (see infra)); Coleman v. Newsom, No. 2:90-cv-
           0520 KJM DBP, 2020 WL 1675775 (E.D. Cal. Apr. 4, 2020) (three-judge panel
     26    convened under PLRA denied request to release California state prisoners due to
           COVID-19 where state’s response to COVID-19 was adequate (see infra)); Money v.
     27    Pritzker, 2020 WL 1820660 (N.D. Ill. Apr. 10, 2020) (denying injunctive relief to
           release medically at-risk class of state prisoners in light of COVID-19 where state’s
     28    response to COVID-19 was adequate).
                                                      23
                          DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
  815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 30 of 50 Page ID #:1219



      1
           unusual punishment’” in light of the jail’s efforts to undertake protective measures,

      2
           and the District Court improperly applied Supreme Court precedent regarding the

      3
           Eighth Amendment. 2020 WL 1934431, at *3. The Fifth Circuit noted that the

      4
           injunction interferes with the ability of the state to implement its “rapidly changing

      5    and flexible system-wide approach” in light of a number of guidance changes from

      6    the CDC. Id. at *5.

      7           Furthermore, the unfortunate reality is that all the remedial measures in the

      8    world will not reduce the risk of infection if the inmates refuse to cooperate or even

      9    actively sabotage Defendants’ best efforts, which has in fact been happening. That

     10    does not, however, entitled Plaintiffs to a TRO. Mission Power Engineering Co. v.

     11    Continental Cas. Co., 883 F.Supp. 488, 492 (C.D.Ca. 1995) (“It must be established

     12    that the moving party is without fault in creating the crisis that requires ex parte
     13    relief.”)
     14           Defendants have been working tirelessly to adopt policies and protocols that
     15    protect the detainees and prisoners, and the Court should defer to Defendants’
     16    judgment. Norwood v. Vance, 591 F.3d 1062, 1066 (9th Cir. 2010). Defendants took
     17    “reasonable available measures,” Gordon, 888 F.3d at 1125, and therefore there is no
     18    deliberate indifference under the Fourteenth Amendment.
     19                 2.     The Convicted Inmates Have Not Shown Deliberate
     20                        Indifference
     21           The convicted inmates must make an objective and subjective showing of
     22    deliberate indifference under the Eighth Amendment. Castro v. Cty. of Los Angeles,
     23    833 F.3d 1060, 1067-68 (9th Cir. 2016) (en banc). The danger to the prisoner must be,
     24    objectively, sufficiently serious. Farmer v. Brennan, 511 U.S. 825, 834
     25    (1994). Then, the official must “know of and disregard an excessive risk to inmate
     26    health or safety.” Farmer v. Brennan, 511 U.S. 825, 837 (1994). “A prison official
     27    cannot be found liable under the Eighth Amendment for denying an inmate humane
     28    conditions of confinement unless the official knows of and disregards an excessive
                                                   24
                         DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
  815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 31 of 50 Page ID #:1220



      1    risk to inmate health or safety.” Estate of Ford v. Ramirez-Palmer, 301 F.3d 1043,
      2    1050 (9th Cir. 2002) (quoting Farmer v. Brennan, 511 U.S. 825, 834 (1994)). Prison
      3    officials only must “‘take reasonable measures to mitigate the [known] substantial
      4    risk[s]’ to a prisoner.” Wilk v. Neven, No. 17-17355, 2020 WL 1949281, at *4 (9th
      5    Cir. Apr. 23, 2020) (quoting Castro, 833 F.3d at 1067).
      6          When a prisoner’s Eighth Amendment claim is based on “involuntary exposure
      7    to environmental hazards,” the prisoner must make a two-part showing. Under the
      8    objective prong, the plaintiff must show “that it is contrary to current standards of
      9    decency for anyone to be exposed against his will to the hazard.” Hines v. Youseff,
     10    914 F.3d 1219, 1229 (9th Cir. 2019) (quoting Helling v. McKinney, 509 U.S. 25, 35
     11    (1993) (internal quotations omitted). “A prison official may be held liable under the
     12    Eighth Amendment for denying humane conditions of confinement only if he knows
     13    that inmates face a substantial risk of serious harm and disregards that risk by failing
     14    to take reasonable measures to abate it.” Farmer v. Brennan, 511 U.S. 825, 847
     15    (1994) (emphasis added).
     16          Plaintiffs cannot show that the conditions at the jails are “contrary to current
     17    standards of decency for anyone to be exposed against his will.” Hines, 914 F.3d at
     18    1229. Other courts have found that lesser or equal remedial measures to those
     19    implemented by Defendants here were satisfactory. Coleman v. Newsom, No. 2:90-
     20    cv-0520, 2020 WL 1675775, at *3-4 (E.D. Cal. Apr. 4, 2020) (like Defendants’
     21    policies here, California state prisons’ policies were adequate where they canceled
     22    visiting statewide, distributing fact sheets and posters, additional hand-sanitizing
     23    dispenser stations, transferred approximately 500 inmates out of dorm housing,
     24    suspended transfers between facilities, and conducted temperature checks and
     25    symptom screenings of all individuals entering the prisons); Plata v. Newsom, No. 01-
     26    cv-01351, 2020 WL 1908776, at *4 (E.D. Cal. Apr. 17, 2020) (California state
     27    prisons’ policies were adequate where produced cloth masks for distribution at
     28    prisons, implemented a program that restricts movement and increases sanitation, in
                                                  25
                         DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
  815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 32 of 50 Page ID #:1221



      1    addition to matters in Coleman).
      2          The Fifth Circuit also considered this matter in relation to COVID-19. In
      3    Valentine, the court stayed an injunction in another COVID-19 state prisoner case
      4    because the defendants demonstrated a likelihood of success on the merits. The Fifth
      5    Circuit noted that the defendants had already provided a number of protective
      6    measures recommended by the CDC, including “access to soap, tissues, gloves,
      7    masks, regular cleaning, signage and education, quarantine of new prisoners, and
      8    social distancing during transport.” Valentine v. Collier, No. 20-20207, 2020 WL
      9    1934431, at *3-4 (5th Cir. Apr. 22, 2020). The injunction would go beyond the CDC
     10    guidelines, and the Fifth Circuit concluded that the plaintiffs “have cited no precedent
     11    holding that the CDC’s recommendations are insufficient to satisfy the Eighth
     12    Amendment.” Id. Here, too, the CDC Guidance is the basis for Defendants’ policies.
     13    Clark Dec., ¶¶10, 12-15, 26, 35-36.
     14          Even if the objective standard were satisfied, Plaintiffs have not demonstrated
     15    that Defendants’ acts were deliberately indifferent under the subjective prong.
     16    Plaintiffs must show that Defendants were subjectively indifferent, which only exists
     17    “if he knows that inmates face a substantial risk of serious harm and disregards that
     18    risk by failing to take reasonable measures to abate it.” Hines v. Youseff, 914 F.3d
     19    1219, 1229 (9th Cir. 2019) (quoting Farmer v. Brennan, 511 U.S. 825, 847
     20    (1994)). To show deliberate indifference under the subjective standard in the
     21    COVID-19 context, there must be evidence that the defendants “subjectively believe
     22    the measures they are taking are inadequate.” Valentine, 2020 WL 1934431, at *4
     23    (no deliberate indifference under the subjective standard where prison officials had
     24    taken measures “informed by guidance from the CDC and medical professionals—to
     25    abate and control the spread of the virus.”)17
     26

           17
     27       The Fifth Circuit held that the district court erred by “treating inadequate measures
           as dispositive of the Defendants’ mental state. Such an approach resembles the
     28    standard for civil negligence, which Farmer explicitly rejected.” Id. at *4.
                                                       26
                         DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
  815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 33 of 50 Page ID #:1222



      1          Like in Valentine, Plaintiffs here present no evidence that Defendants
      2    believed—much less knew—that their remedial measures were inadequate. On the
      3    contrary, Defendants’ efforts demonstrate that they believe that their responses are
      4    adequate. Correctional Health Services (“CHS”) and the LASD began preparing for
      5    COVID-19 on February 10, 2020. CHS, which has been assigned a full-time
      6    physician who specializes in infectious diseases to provide guidance and clinical
      7    oversight, meets daily with LASD leaders to discuss operational matters and discuss
      8    best practices to regarding COVID-19 in the jails. Due to the dynamic nature of this
      9    pandemic, Defendants have made many additions and improvements to this plan as
     10    the health care community's knowledge of the virus developed. Defendants have also
     11    taken remedial actions to alleviate the threat of COVID-19 in the jails, including
     12    reducing the prison population by 30%; screening all incoming inmates for
     13    symptoms, and isolating those showing symptoms; enhanced cleaning of cells and
     14    public areas; and a number of other measures.
     15          Plaintiffs boldly claim that while “courts give latitude and deference to jail and
     16    prison officials’ decision,” that does not apply to COVID-19, and Defendants are
     17    “knowingly expos[ing] Plaintiffs, guards, jail staff, and the public to extreme risk.”
     18    TRO at 30:11-14. Not only is this unsupported by any authority in the TRO, it is
     19    contrary to well-established law. Norwood v. Vance, 591 F.3d 1062, 1066 (9th Cir.
     20    2010) (“It is well established that judges and juries must defer to prison officials’
     21    expert judgments.”); see also Coleman v. Newsom, No. 2:90-cv-0520, 2020 WL
     22    1675775, at *8 (E.D. Cal. Apr. 4, 2020) (“We emphasize that Defendants have broad
     23    authority to voluntarily take steps that may prevent the life-threatening spread
     24    of COVID-19 within their prisons, and we recognize the deference that is due
     25    to prison authorities to determine which additional measures must be taken to avoid
     26    catastrophic results”); Money v. Pritzker, No. 20-cv-2093, 2020 WL 1820660, at *22

     27    (N.D. Ill. Apr. 10, 2020) (deference owed to state prison officials relating to handling

     28    COVID-19).
                                                     27
                         DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
  815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 34 of 50 Page ID #:1223



      1          In Norwood, the Ninth Circuit concluded that a trial court’s refusal to provide a
      2    jury instruction regarding deference was erroneous in a conditions of confinement
      3    case. Norwood v. Vance, 591 F.3d 1062, 1067 (9th Cir. 2010). “Prison officials are
      4    entitled to deference whether a prisoner challenges excessive force or conditions of
      5    confinement.” Norwood v. Vance, 591 F.3d 1062, 1067 (9th Cir. 2010). While
      6    deference does not apply in cases where there is “unnecessary, unjustified, or
      7    exaggerated response to the need for prison security,” Shorter v. Baca, 895 F.3d 1176,
      8    (9th Cir. 2018), Plaintiffs do not make that assertion here. In fact, Plaintiffs fail to
      9    weigh the need for security at all when discussing deference.
     10          As a result, the convicted inmates cannot demonstrate that defendants acted
     11    with deliberate indifference under either prong of the Eighth Amendment.
     12                 3.     Defendants’ Release Of Thousands Of Prisoners (But Not
     13                        Plaintiffs) Is Evidence That Defendants Are Not Deliberately
     14                        Indifferent To The COVID-19 Crisis.
     15          Plaintiffs contend that Defendants have the authority to release prisoners under
     16    state law and their failure to do so is evidence of deliberate indifference. TRO 29:3-
     17    11. They are wrong.
     18          First of all, Defendants have gone to extraordinary lengths and used every
     19    available statutory tool and previous court order to rapidly release over 5,200 inmates
     20    accused or sentenced on non-violent, non-serious, or non-sexual crimes since
     21    February 28, 2020. This constitutes a reduction of over 30% of the inmate population
     22    in a six week period—the largest population reduction due to the COVID pandemic in
     23    a jail or prison system nationwide. This was accomplished expressly for the purpose
     24    of permitting increased physical distancing and to facilitate other measures to reduce
     25
           the risk of infection among the inmate population, while still keeping the community
     26
           safe. See Clark Dec. ¶ 10; Corbett Dec. ¶ 2.
     27
                 For pre-trial inmates, LASD has historically released on a citation most inmates
     28
           accused of misdemeanor crimes when permitted to do so by California law. LASD,
                                                28
                          DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
  815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 35 of 50 Page ID #:1224



      1
           however, does not have that discretion to release those accused of felonies, as those

      2
           release must be authorized by a Superior Court judge. Corbett Dec. ¶ 3. For those

      3
           arrested on felonies, arraigned and awaiting trial, the LASD’s authority to release is

      4
           restricted by Penal Code §853.85, and must be authorized by the order of a superior

      5    court judge.

      6          Due to the COVID pandemic, to facilitate the releases of inmates accused of

      7    felonies, LASD worked diligently with the Superior Court and their justice partners to

      8    create a system for bail deviation hearings so that pre-trial inmates being held on non-

      9    serious, non-violent, non-sexual felony charges could be released with a notice to

     10    appear at a later date. Id. ¶ 4. LASD delivered lists of qualified inmates, i.e., those

     11    who were not charged with a serious or violent felony as those terms are defined

     12    under Penal Code §§ 667.5 and 1192.7 to the District Attorney’s Office and the
     13    Public Defender’s Office for vetting and bail deviation hearings. Id.
     14          As the CDC and DPH had at that time identified those 65 and older as being at
     15    greater risk should they be infected with COVID, LASD identified qualified inmates
     16    60 or older on the first list it sent. Id. ¶ 5. The LASD delivered its first list on March
     17    20, 2020. Id. Since then, these lists have grown to over 2,400 people, and the
     18    Superior Court has either approved of release stipulations or held hearings with the
     19    Public Defender’s Office/Alternate Public Defender’s Office and District Attorney’s
     20    Office prior to issuing release orders. LASD then processed these releases, providing
     21    the inmate with a notice to appear more than 60 days out in deference to state and
     22    local Stay-at-Home orders. Id.
     23          On April 13, 2020, a statewide emergency bail schedule went into effect
     24    effectively reducing bail to $0 for all inmates except those arrested for crimes
     25    specifically excluded on the schedule, e.g., serious, violent, or sex offenses. Ex. A to
     26    Corbett Dec. ¶ 7. In response, as the LASD had the authority to re-set bail to $0 for
     27    those accused of qualifying crimes but who had not yet been arraigned, the LASD
     28    scoured its records in an attempt to locate any such inmates, but did not find any.
                                                     29
                          DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
  815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 36 of 50 Page ID #:1225



      1    Corbett Dec. ¶ 15. Simultaneously, LASD began working with the Superior Court
      2    and its justice partners to identify those accused of qualifying crimes who had already
      3    been arraigned so that the Court in its own discretion could re-set the bail to $0. Id.
      4          For convicted and sentenced inmates, LASD has employed its authority under a
      5    District Court order issued in 1988 in Rutherford v. Block, which permits the Sheriff
      6    to release certain convicted inmates early, prior to completing their full sentence, to
      7    address unconstitutional overcrowding, with express priority given to those with short
      8    remaining sentences or non-violent criminal offenses. Corbett Dec. ¶ 8.
      9          In fact, for the first time, in response to the COVID-19 crisis, LASD has
     10    expanded its application of its Rutherford authority to release inmates in custody for
     11    AB109 crimes. Corbett Dec. ¶ 9. AB109 is the California Public Safety Realignment
     12    Act of 2011, which resulted in people serving their time in the County jail for non-
     13    serious/non-violent felonies where they previously would have done their time in
     14    state prison. Id. In response to the COVID-19 crisis, eligible AB109 inmates are
     15    completing only 70% of their sentences instead of 100%. Id.
     16          To radically reduce the number of new inmates received by the County jail
     17    system during the COVID pandemic, LASD also issued new booking requirements,
     18    re-setting the minimum bail amount for booking of those accused of misdemeanors
     19    or arrested on misdemeanor warrants from $25,000 to $50,000, except for domestic
     20    violence crimes. Id. ¶ 11. These new requirements were issued to law enforcement
     21    agencies countywide rapidly via the Justice Data Interface Controller System
     22    (“JDIC”). Id. LASD has also imposed a temporary moratorium on all but the most
     23    critical transfers to the Los Angeles County jails from the California Department of
     24    Corrections and Rehabilitation and from outside law enforcement agencies who have
     25    arrested people on Los Angeles County warrants. Id.
     26
                 Plaintiffs’ real complaint, of course, is that Defendants have not
     27
           released them. The truth is that the only inmates who remain in county jail are there
     28
                                                     30
                         DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
  815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 37 of 50 Page ID #:1226



      1
           for a reason – namely, they pose an unacceptable threat to public safety. They were

      2
           either charged with or convicted of serious, violent, or sex crimes (e.g., Pen.Code §§

      3
           290(c), 667.5, 1192.7); are state prisoners that the LASD is not authorized to release;

      4
           or were arraigned and granted no bail by a Los Angeles Superior Court

      5    Judge. See Section III(A) above, and Allen Dec. ¶5.

      6          Moreover, neither of the statutes cited by Plaintiffs require Defendants to
      7    release them. Penal Code §4012 permits removal of prisoners in cases of infectious
      8    disease only after a physician certifies that the disease is liable to endanger the
      9    prisoners’ health and a county judge issues an order authorizing the sheriff to remove
     10    the prisoners. §4012. Even then, the statute only permits removal of the prisoners to
     11    “a safe and convenient place in the county, or the jail in a continuous county, as their
     12    place of confinement . . . until they can be safely returned to the jail from which they
     13    were taken.” Id. It does not allow the release of any prisoners, even pursuant to a
     14    state court order, let alone on the sheriff’s own authority.
     15          Gov. Code §8658 does not require Defendants to release prisoners, either. It
     16    provides that the person in charge of the penal institution “may” remove inmates from
     17    the institution in the event of an emergency endangering the lives of the inmates.
     18    Even then, however, the statute requires the person in charge of the institution to
     19    remove the inmates “to a safe and convenient place and there confine them as long as

     20    may be necessary to avoid the danger.” §8658. Only when that is “not possible” may

     21    the person in charge of the institution release the inmates. Id. Plaintiffs have made

     22
           no showing that the only way to protect inmates from COVID-19 is to release them

     23
           into the general population, and that is plainly an unsupportable conclusion. The

     24
           general population is also at risk for COVID-19 and there are remedial measures well

     25
           short of mass prisoner releases which Defendants have already implemented. Indeed,

     26
           the kind of mass transfers to another institution which are contemplated by §8658
           would only increase, not reduce, the risk of infection. Plata, 2020 WL 1908776, at
     27
           *6.
     28
                                                     31
                         DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
  815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 38 of 50 Page ID #:1227



      1          Far from requiring the mass release of prisoners on the whim of a sheriff
      2    without a court order or other proper process, California law actually (and
      3    unsurprisingly) prohibits it. Cal. Penal Code §4004 provides that prisoners confined
      4    in a county jail must remain there “until legally discharged, and if the prisoner is
      5    permitted to go at large out of the jail, except by virtue of a legal order or process, it is
      6    an escape.”18 In fact, a sheriff who releases a prisoner “of his own motion” and
      7    without the requisite court order is actually aiding and abetting an escape. Pedersen
      8    v. Superior Court, 149 Cal. 389, 391 (1906) (decided under predecessor statute to
      9    §4004).
     10          Given the LASD’s massive multi-pronged efforts to reduce the County jail
     11    inmate population by unprecedented numbers in response to COVID, and the serious
     12    public safety considerations and limitations on the LASD’s authority that have kept
     13    the remaining inmates in custody, Plaintiffs have not shown, and cannot possibly,
     14    show that the failure to release Plaintiffs constitutes deliberate indifference.
     15          In short, Defendants’ tireless efforts to implement policies to curb the threat of
     16    COVID-19 in the face of the ever-changing situation proves that Defendants were not
     17    deliberately indifferent. Thus, Plaintiffs cannot show any Eighth Amendment or
     18    Fourteenth Amendment violations.
     19                 4.     Plaintiffs Have Not Established A Likelihood Of Prevailing On

     20
                               Their Disability Claims.

     21
                 Plaintiffs give short shrift to their disability claims (TRO 31:3-11), which is

     22
           understandable. They are barred as a matter of law because Plaintiffs failed to

     23
           exhaust their administrative remedies. See Section IV(A), supra .

     24
                 The claims are defective for other reasons as well. For example, the California
           Disabled Persons Act (Complaint, ¶¶274-283) is “concerned solely with physical
     25

     26
           18
             An exception is made “during the pendency of a criminal proceeding,” when “the
     27    court before which said proceeding is pending may make a legal order, good cause
           appearing therefor, for the removal of the prisoner from the county jail in custody of
     28    the sheriff.” §4004.
                                                    32
                          DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
  815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 39 of 50 Page ID #:1228



      1    access to public spaces.” Wilkins-Jones v. City of Alameda, 859 F.Supp.2d 1039,
      2    1054-1055 (N.D.Ca. 2012) (emphasis in original). Thus a jail prisoner can maintain a
      3    claim under this statute only for denial of physical access such as the ability to access
      4    toilets or walkways, id., none of which Plaintiffs allege. They allege the denial of
      5    services and accommodations (Complaint, ¶278), to which the statute does not apply.
      6    Id. And the Bane Act (Complaint, ¶¶284-290) requires Plaintiffs to show that
      7    Defendants acted with “deliberate indifference” to their medical needs (M.H. v.
      8    County of Alameda, 90 F.Supp.3d 889, 897-899 (N.D.Ca. 2013)), a standard Plaintiffs
      9    cannot meet for the reasons already stated. See Section IV(C)(1)-(2), supra.
     10           More broadly, Plaintiff cannot prevail on their disability claims because the
     11    federal and state statutes they invoke require a showing that the alleged discrimination
     12    was due to their disabilities. See, e.g., Martin v. California Department of Veteran
     13    Affairs, 560 F.3d 1042, 1048 (9th Cir. 2009) (no ADA claim because plaintiff did not

     14    show that defendant discriminated against her “by reason of” her disability); id. at

     15
           1049 (same; Rehabilitation Act is even stricter than ADA, requiring showing of

     16
           denial of service “solely by reason of” her disability); M.S. v. County of Ventura,

     17
           2016 WL 11506613, at *16 (C.D.Ca. Oct. 24, 2016) (no §11135 claim because no

     18
           showing plaintiff s were discriminated against on the basis of their disability); id. at

     19
           *16 (no Unruh Act claim because no showing that alleged discrimination was due to
           plaintiffs’ disability).
     20
                  Plaintiffs do not allege, and cannot show, that Defendants discriminated against
     21
           them because of their medical condition or other disability. There is no allegation, let
     22
           alone evidence, that Defendants treated Plaintiffs differently than any other group of
     23
           inmates ─ for example, giving masks to young and healthy prisoners while
     24
           withholding them from those who had medical conditions ─ let alone that any
     25
           disparate treatment was specifically and solely because of Plaintiffs’ medical
     26
           conditions. Plaintiffs have not shown, and cannot show, a likelihood of success on
     27
           any of their disability claims.
     28
                                                     33
                          DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
  815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 40 of 50 Page ID #:1229



      1
                  D.     Plaintiffs Have Not Met The Other Requirements For A TRO.
                  Because Plaintiffs have not shown that they are likely to prevail on the merits,
      2
           it is unnecessary for the Court to consider further the other requirements for issuance
      3
           of a temporary restraining order. Garcia v. Google, 786 F.3d 733, 740 (9th Cir.
      4
           2015). Even if the Court did so, however, it would find that Plaintiffs have not
      5
           satisfied these, either.
      6
                         1.     Plaintiffs Have Not Established That The Requested Relief Is
      7
                                Necessary To Prevent The Irreparable Harm They Assert.
      8
                  Plaintiffs argue that COVID-19 is a serious disease and the risk of contracting
      9
           it is heightened by their underlying medical conditions. TRO 32. That may be true,
     10
           but it is not the question here. The question is whether Plaintiffs have shown that
     11
           they are likely to contract COVID-19 absent a mass unsupervised prisoner release and
     12
           the other relief they request. Sato v. U.S.Bank, 2014 WL 12571041, at *2 (C.D.Ca.
     13
           Jan. 21, 2014) (plaintiff seeking TRO must demonstrate that irreparable injury is
     14
           likely absent the requested relief); Valentine v. Collier, 2020 WL 1934431, at *5 (5th
     15
           Cir. April 22, 2020) (“the question is whether Plaintiffs have shown that they will
     16
           suffer irreparable injuries even after accounting for the protective measures” already
     17
           implemented in prisons; since evidence did not satisfy that standard, preliminary
     18
           injunction in COVID-19 case stayed on appeal).
     19
                  Plaintiffs have not remotely approached the required showing. Far from such
     20
           drastic relief being necessary, the measures already taken and being taken by
     21
           Defendants has ensured there has not been a single inmate death in the jails and only a
     22
           handful of positive cases, all of which have recovered or are recovering. Clark Dec.,
     23
           ¶9; Chase Dec. ¶29. Indeed, it is arguable that the very relief Plaintiffs seek ─ such as
     24
           release into the general population and would actually increase the risk of infection
     25
           rather than reduce it.
     26
                         2.     Plaintiffs Have Not Established That The Equities Favor
     27
                                Them Or That An Injunction Is In The Public Interest.
     28
                                                    34
                          DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
  815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 41 of 50 Page ID #:1230



      1           Nor can Plaintiffs show that the balance of equities favor them or that an
      2    injunction is in the public interest.19 Plaintiffs assert that without the TRO, they “face
      3    severe health risks, including death,” while Defendants only face “financial
      4    concerns.” TRO at 33:2-8. Plaintiffs vastly understate Defendants’ interests while
      5    overstating their own risks.
      6           Defendants’ interests are not merely financial, though those are certainly
      7    great.20 Far more important are Defendants’ interests, and thus those of the general
      8    public, in the orderly administration of the jails and in maintaining public safety. See
      9    Woodford v. Ngo, 548 U.S. 81, 94 (2006) (“It is ‘difficult to image an activity in
     10    which a State has a stronger interest, or one that is more intricately bound up with
     11    state laws, regulations, and procedures, than the administrations of its prisons.’”)
     12    (quoting Preiser v. Rodriguez, 411 U.S. 475, 491-92 (1973)); Valentine v. Collier,
     13    No. 20-20207, 2020 WL 1934431, at *5 (5th Cir. Apr. 22, 2020) (staying district

     14    court’s injunction mandating extensive protocols at prisons due to COVID-19 because

     15
           state has strong interest in enacting prison policies). See also§35626(a) (in issuing

     16
           any prospective relief under PLRA, the court must give “substantial weight to any

     17
           adverse impact on public safety or the operation of a criminal justice system caused

     18
           by the relief.”)

     19
                  Thus, the appellate court in Valentine v. Collier, 2020 WL 1934431, at *1 (5th
           Cir. Apr. 22, 2020) stayed a preliminary injunction issued by the district court which
     20
           (like the proposed order Plaintiffs seek) would have micromanaged conditions in the
     21

     22
           19
     23       These factors merge when the government is the defendant. Nken v. Holder, 556
           U.S. 418, 435 (2009).
           20
     24       Jaclyn Cosgrove, Los Angeles County Could See $1-Billion Decline in Sales Tax
           Revenue Due to Coronavirus, LA Times, Apr. 15, 2020,
     25    5:03pm https://www.latimes.com/california/story/2020-04-15/los-angeles-county-
           could-see-1-billion-decline-in-sales-tax-revenue-due-to-coronavirus (last accessed
     26    Apr. 27, 2020 (County could face $1-billion decline in sales tax revenue by June 30,
           2020, and $2-billion decline by end of fiscal 2021; “‘“These are significant losses
     27    which unfortunately will have a major effect on programs that the county administers
           on behalf of our 10 million residents,’ [Los Angeles County Chief Executive Officer
     28    Sachi A.] Hamai said.”).
                                                     35
                          DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
  815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 42 of 50 Page ID #:1231



      1    prisons. “Among these is a plan within three days to test all . . . inmates for COVID-
      2    19, as a well as a new plan to quarantine those who test positive, distribute physical
      3    handouts with COVID-19 information to the inmates, clean common surfaces every
      4    thirty minutes for fifteen hours each and every day, and to provide masks to all
      5    inmates and staff members.” Id. at *5.
      6                 “As we’ve said before about such intrusive orders, this one
      7                 creates ‘an administrative hightmare’ for [defendant] ‘to
      8                 comply with the district court’s quotas and deadlines.’
      9                 [Citation.] ‘[T]he burden upon [defendant] in terms of
     10                 time, expense, and administrative red tape is too great’
     11                 while it must respond in other ways to the crisis.” Id.
     12          The same is true here. Defendants have already responded to the crisis. They
     13    have implemented numerous health and safety protocols. See Clark Dec., ¶¶12-20;

     14    Chase Dec., ¶¶11-14 (robust screening for new arrestees); Clark Dec., ¶¶21-31, Chase

     15
           Dec., ¶¶21-22, 26-29 (comprehensive isolation, quarantine, and social distancing

     16
           methods for inmate population); Clark Dec., ¶¶35-45, Chase Dec., ¶¶30-31 (measures

     17
           to prevent infection spread to and from jail staff); Clark Decl¶¶46-47, Chse Dec.,

     18
           ¶¶15-20 (thorough sanitation practices for jail facilities).

     19
                 In addition, to reduce overcrowding and permit ease of physical distancing,
           quarantine, and isolation, they have already released 30% of the jail population.
     20
           Corbett Dec., ¶ 2. Those who remain in custody are largely violent offenders [Corbett
     21
           Dec., ¶ 6. Their unsupervised release21 would certainly present a threat to the general
     22
           public, not only because of the inmates’ criminal history but also because these
     23
           inmates (who by Plaintiffs’ own account have serious health issues) will likely lack
     24
           appropriate outside medical care and housing, increasing threat of infection to the
     25

     26
           21
             Plaintiffs assert that conditions “that would require interaction with other people,
     27    such as check-ins, should not be imposed” due to the risk of infection to the former
           inmates. TRO 42, n.29. Plaintiffs express no concern about the risk of infection to
     28    the general public.
                                                      36
                         DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
  815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 43 of 50 Page ID #:1232



      1    general public (as well as to the inmates themselves.)22 Indeed, these inmates could
      2    well wind up in another congregate or institutional setting, such as a skilled nursing
      3    home, where the infection and death rates is vastly greater than in the jails.23
      4          (Plaintiffs’ solution to the released inmates’ likely lack of housing is to make
      5    Defendants find and pay for that housing. Proposed Order, ¶1(g). Not only is this
      6    wildly impractical, especially under the current conditions, it would certainly cost a
      7    great deal more the “hygiene products” and “cleaning agents” which Plaintiffs seem
      8    to think would be Defendants’ sole out of pocket expense. TRO 33:3-8).
      9          Plaintiffs lamely suggest that their plans to release inmates and redesign the
     10    jails would actually “benefit the jail staff” by decreasing the staff’s own risk of
     11    infection. TRO 33:16-19. Plaintiffs’ altruism is commendable, but Defendants have
     12    already implemented procedures to accomplish these goals, such as screening of
     13    staff’s symptoms, providing hand sanitizer to staff, using tents outside facilities for

     14    evaluation of symptoms, and providing face shields and masks to personnel working

     15
           directly with possible or confirmed COVID-19 inmates. Clark Dec. at ¶ 35.

     16
           While ignoring or minimizing the public safety, criminal justice administration, and

     17
           even financial harms to Defendants from their requested relief, Plaintiffs overstate the

     18

     19    22
              See Plata v. Newsom, 2020 WL 1908776 at *8 n.9 (N.D.Ca. 4/17/20) (denying
     20    emergency relief, including prisoner releases, from state prisons: “Plaintiffs also do
           not appear to have considered questions surrounding the potential impact on public
     21    health if inmates who might have been exposed to the virus while incarcerated are
           released without any testing or quarantine measures in place, or whether such
     22    measures are feasible. Nor do Plaintiffs appear to have considered whether
           individuals whom they contend should be released would have at least the same
     23    access to health care services that they do in prison.”) See also Habibi v. Barr at *6
           (denying TRO for prisoner release based on COVID-19; “Petitioner ‘s release would
     24    needlessly put the public at risk by allowing him to potentially expose others outside
           the facility to the virus.”)
           23
     25       Matt Hamilton, et al., As Death Toll Mounts at Nursing Homes, California Gets
           Help From the National Guard, Adds Rules, LA Times, Apr. 24, 2020 3:10pm
     26    (updated 7:28pm) https://www.law.georgetown.edu/wp-
           content/uploads/2018/07/Rule-18-Handout-1.Secara-1.pdf (last accessed Apr. 27,
     27    2020) (“‘In terms of the vulnerable populations, the first priority has to be the skilled
           nursing facilities,’ said Dr. Christina Ghaly, health services director for L.A. County.
     28    ‘That’s where the majority of the outbreaks have occurred.’”)
                                                     37
                         DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
  815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 44 of 50 Page ID #:1233



      1    harm to themselves. TRO 33:3-4 (without requested relief, Plaintiffs face “severe
      2    health risks, including death.”) While COVID-19 is unquestionably a serious public
      3    health danger, it is far from an automatic death sentence. In fact, not one jail inmate
      4    has died from COVID-19. Clark Dec. ¶ 9.
      5          And while there is a risk of infection at the jails, that risk is not significantly
      6    abated in the general public. As of the morning of April 26, 2020, there were 41
      7    patients with positive tests and 27 who were previously positive but who have
      8    recovered in the jails. Clark Dec. ¶ 19. Los Angeles County alone has well over
      9    40,000 confirmed cases of COVID-19. In fact, a recent USC/Los Angeles
     10    Department of Health antibody test concluded that up to 440,000 people in Los
     11    Angeles County may have been infected with COVID-19.24
     12          Plaintiffs’ cited cases (TRO 33-34) are inapposite. Not one involves public
     13    health or safety, jail administration, or inmate releases. The COVID-19 cases that do

     14    consider these issues strike a balance very different than the one Plaintiffs urge on the

     15
           Court. Plata, 2020 WL 1908776 at *8 n.9 (N.D.Ca. 4/17/20) (denying emergency

     16
           relief, including prisoner releases, from state prisons); Habibi v. Barr at *6 (same);

     17
           Money v. Pritzker, 2020 WL 1820660, at *19 (N.D. Ill. Apr. 10, 2020) (same). As the

     18
           latter court observed in denying a TRO for prisoner releases on COVID-19 grounds:

     19
                        “[E]very release order carries with it some risk to the rest
                        of the community. Has the inmate been exposed to the
     20
                        virus while in custody? Does another vulnerable person—
     21
                        perhaps an 80-year old mother with emphysema—live at
     22
                        the residence where the inmate will be released? Does the
     23
                        inmate have a history of mental instability or domestic
     24
                        violence? Are there adequate safeguards—monitoring or
     25

     26
           24
             Leigh Hopper, Early Antibody Testing Suggests COVID-10 Infections in L.A.
     27    County Greatly Exceed Documented Cases, USC News, Apr. 20, 2020,
           https://news.usc.edu/168987/antibody-testing-results-covid-19-infections-los-angeles-
     28    county (last accessed Apr. 26, 2020).
                                                  38
                         DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
  815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 45 of 50 Page ID #:1234



      1                 supervision—for releasees who are both vulnerable and
      2                 dangerous? How does the increased activity associated
      3                 with release orders in the quantities sought by Plaintiffs
      4                 comport with the mandate for social distancing?” Id.
      5          Plaintiffs provide no answers to any of these questions, and their cited cases are
      6    inapposite.25 Furthermore, questions about inmate health are far from the only ones
      7    which must be considered, as Money recognized:
      8                 “Other compelling public interest considerations come
      9                 into play too. . . . Many of [the prisoners] are violent
     10                 offenders. Compelling a process to potentially release
     11                 thousands of inmates on an expedited basis could pose a
     12                 serious threat to public safety and welfare. The risk of
     13                 recidivism comes into play, as do concerns about victims’

     14                 rights. The question is not simply what is best for the

     15
                        inmates ─ the public has vital interests at stake, too.” Id.

     16
                        at *20.

     17
                 The balance should be struck in favor of those vital public interests, especially

     18
           at the stage of a TRO being heard on little notice and no adequate opportunity for

     19

     20    25
             By way of example and not limitation, Plaintiffs’ reliance on Wilson v. Williams,
     21    No. 4:20-cv-00794, 2020 WL 1940882 (N.D. Ohio Apr. 22, 2020) is misplaced. That
           case pertained to the release of federal prisoners, so it did not face the same
     22
           federalism concerns as this case. Money, 2020 WL 1820660 at *15. Nor did
     23    the federal prisoners have to exhaust state court remedies, which Plaintiffs failed to
           do. Additionally, Plaintiffs cite to Cameron v. Bouchard for the premise that the
     24
           district court required the production of a list of possible class and subclass
     25    members. TRO at 30:1-11. However, this part of the TRO was reversed on
           rehearing. Because Plaintiffs are not entitled to a release order, there is no purpose in
     26
           requiring Defendants to provide a list of class and subclass members. See
     27    Cameron v. Bouchard, No. 20-10949, 2020 WL 1952836, at *2 (E.D. Mich. Apr. 23,
           2020) (not requiring production of similar type of list until court determines it has the
     28
           power to release inmates).
                                                     39
                         DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
  815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 46 of 50 Page ID #:1235



      1    Defendants to respond.
      2    V.    PLAINTIFFS ARE NOT ENTITLED TO THE REQUESTED
      3          PRISONER RELEASES
      4          As with the question of a bond, it is unnecessary for the Court to consider
      5    Plaintiffs’ request for a mass prisoner release because Plaintiffs have not shown that
      6    they are entitled to a TRO in the first place. However, Plaintiffs’ request is so
      7    extraordinary, and so utterly without merit, that Defendants are compelled to point out
      8    the innumerable additional reasons why it cannot be granted.
      9          First, although Plaintiffs claim that their release request is brought pursuant to
     10    §2241 (TRO 35:19-21, 39:11-14), in fact their challenge to jail conditions is a claim
     11    under §1983. See Section IV(A), infra. A §1983 claim is not only subject to the
     12    exhaustion of administrative remedies requirement (which Plaintiffs do not meet, as
     13    shown in Section IV(A), supra), as a “civil action with respect to prison conditions” it
     14    is further limited by the PLRA’s restrictions on prospective and injunctive relief. 18
     15    U.S.C. §3626(a)(1)(A); see Johnson v. Breeden, 280 F.3d 1308, 1324 (11th Cir. 2002)

     16    (§1983 action is a “civil action with respect to prison conditions” within the meaning

     17
           of the PLRA); Wolf v. Beauclair, 2015 WL 5768386, at *8 (D.Idaho Sept. 30, 2015)

     18
           (§3626 limits the prospective relief available in §1983 lawsuits on prison conditions).

     19
                 Under the PLRA, prospective relief “shall extend no further than necessary” to

     20
           correct the (alleged) violation of federal rights and no prospective or injunctive relief

     21
           shall be granted unless the relief “is narrowly drawn, extends no further than
           necessary to correct the violation of the Federal right, and is the least intrusive means
     22
           necessary to correct the violation.” §§3626(a)(1), (2).
     23
                 Additionally, a prisoner cannot be released, including by TRO, unless there has
     24
           been a previous less intrusive order to remedy the violation of federal rights, and the
     25
           defendant has had time to comply with that prior order. §3626(a)(3)(A). Even when
     26
           those conditions have been met, a prisoner release order still can be issued only by a
     27
           three judge panel (§3626(a)(3)(B)) and only if that panel finds by clear and
     28
                                                     40
                         DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
  815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 47 of 50 Page ID #:1236



      1    convincing evidence that (1) overcrowding was the “primary cause” of the violation
      2    of a federal right and (2) no other relief will remedy the situation. §3626(a)(3)(E). It
      3    scarcely needs to be said that not a single one of the requirements has been met.
      4          Plaintiffs’ request for a mass prisoner release is not only legally defective but
      5    lacks any factual support. Their request rests on the false premise that a “high risk”
      6    medical condition by itself justifies release. It does not. United States v. Boone, 2020
      7    WL 1865202, at *3 (E.D.Ca. April 14, 2020) (denying release for COVID-19 reasons
      8    of prisoner who had high risk medical conditions but did not prove she was not a
      9    flight risk; “Without more, the fact that Defendant is 57 years old and has high blood
     10    pressure does not justify release”); United States v. McCurin, 2020 WL 1700030, at
     11    *2 (E.D.Ca. April 8, 2020) (same; denying release to prisoner who had high risk
     12    medical conditions but had serious criminal history and presented substantial danger
     13    to the community; “Without more, the facts that Defendant is aging and has diabetes

     14    do not justify release.”)

     15
                 A second false premise is these prisoners would be much safer, and their health

     16
           better protected, outside the jails than in them. This too is untrue. The community at

     17
           large is hardly a COVID-free zone, especially for those with high risk medical

     18
           conditions. There is no showing that these prisoners have access to outside skilled

     19
           medical care or any other kind of supportive services necessary to safeguard either
           their health or that of the general community.
     20
                 These realities have caused numerous courts to deny release on COVID-19
     21
           grounds even if the prisoner suffers from high risk medical conditions. As the court
     22
           observed in United States v. Ryan, 2020 WL 1861662, at *3 (C.D.Ca. April 14, 2020),
     23
           the “mere fact” that the defendant pretrial detainee suffered from asthma, which
     24
           admittedly placed him “in a clinical population at greater risk of coronavirus
     25
           infection,” did not warrant release because “even with asthma, Defendant is no
     26
           different from the subset of the public who must also reckon with asthma in the face
     27
           of potential COVID-19 exposure ─ a risk as prevalent outside prison as it inside.”
     28
                                                    41
                         DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
  815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 48 of 50 Page ID #:1237



      1          Indeed, some courts have found that the risk to a medically vulnerable prisoner
      2    may actually be greater in the general population than in prison. For example, the
      3    court in Phea v. Pfeiffer, 2020 WL 1892427, at *2 (E.D.Ca. April 16, 2020) stated in
      4    denying the release on COVID grounds of a convicted state prisoner who suffered
      5    from diabetes, high blood pressure, asthma, and heart disease:
      6                 “[P]rison authorities may be able to isolate highly at-risk
      7                 prisoners, such as petitioner, more easily than isolation or
      8                 ‘social distancing’ is achieved in the general population,
      9                 e.g., housing in administrative segregation, partial
     10                 lockdowns or transfers. Prisons are certainly able to order
     11                 their afflicted employees to stay at home, and can
     12                 probably, more easily find testing opportunities for their
     13                 essential employees than is yet possible for the general

     14                 population. Finally, prison and state officials are more

     15
                        likely to know who may be best subject to compassionate

     16
                        release under state laws than is the [Court].”

     17
                 Plaintiffs also ask the Court to release prisoners notwithstanding any bail

     18
           previously set by the state courts, the facts supporting those bail decisions, or the

     19
           safety of the public. TRO 39:15-42:4, Proposed Order ¶1(b). Plaintiffs are not
           entitled to a mass prisoner release, especially without bail. Plaintiffs assert that the
     20
           setting of any bail is evidence that “the individual could be released on bond without
     21
           presenting an undue public safety risk.” Proposed Order ¶1(b).
     22
                 That has not been the law in California for decades. “Before legislative
     23
           amendments to the Penal Code in 1987, the only permissible purpose of bail was to
     24
           ensure the defendant’s presence in court.” Gray v. Superior Court, 125 Cal.App.4th
     25
           629, 642 (2005). “Now, ‘public safety . . . is the primary factor for the court to
     26
           consider in the setting of bail.’” Id.; see Cal. Penal Code §1275(a)(1) (“The public
     27
           safety shall be the primary consideration” in “setting, reducing, or denying bail.”)
     28
                                                     42
                         DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
  815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 49 of 50 Page ID #:1238



      1    Thus a very high bail, such as the $1.4 million bail set for plaintiff Avila, indicates
      2    that the state court believed he/she was a very great public safety risk.
      3          Indeed, during this health crisis, the California Judicial Council has reinforced
      4    the principle that setting or retaining bail does indicate a public safety risk. Under
      5    Emergency Rule 4, adopted April 6, 2020, all prisoners detained on bail have had
      6    their bail reduced to zero ─ except that bail is retained for those whose release is
      7    deemed to present an undue risk to public safety because of the seriousness of the
      8    crimes with which they are charged.26 Plaintiffs completely ignore this statutory
      9    structure. They seek the release of all pretrial detainees who are allegedly medically
     10    vulnerable, without limiting either the class or subclass to non-violent offenders.
     11    Complaint, ¶¶158-161.
     12          All pretrial detainees who qualify under Emergency Rule 4 have already had
     13    their bail reduced to zero. The pretrial detainees who remain in custody with bail are

     14    those whom California has already deemed to present the very kind of threat to public

     15
           safety which Plaintiffs airily assert, without authority or proof, does not exist. The

     16
           Court should not ignore, much less override, California’s determination.

     17
           VI.   CONCLUSION

     18
                 For the reasons set forth above, Plaintiffs cannot show that they meet any of the

     19
           requirements for issuance of a temporary restraining order. The ex parte application

     20
           should be denied in its entirety.
                 Alternatively, in the event that the Court is inclined to grant any of the
     21
           requested relief, Defendants respectfully request that before the Court rules, the Court
     22
           grant Defendants’ application for an extension of time to respond more fully for the
     23
           reasons set forth therein.
     24

     25

     26

           26
     27      Examples include unlawful possession of a firearm, threatening death or great
           bodily injury, violation of protective orders, domestic abuse, stalking, and enumerated
     28    sex offenses, and DUIs. See Emergency Rule 4(c)(1)-(13).
                                                     43
                         DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
  815103
Case 2:20-cv-03760-RGK-PLA Document 28 Filed 04/27/20 Page 50 of 50 Page ID #:1239



      1    DATED: April 27, 2020            GLASER WEIL FINK JACOBS
                                             HOWARD AVCHEN & SHAPIRO LLP
      2
                                            And
      3
                                            LAWRENCE BEACH ALLEN & CHOI, PC
      4
                                            And
      5
                                            OFFICE OF THE COUNTY COUNSEL
      6                                     And
      7                                     LAW OFFICES OF KAREN JOYNT

      8

      9
                                            By: Andrew Baum /s/
     10                                         ANDREW BAUM
                                                Attorneys for Defendants
     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28
                                             44
                     DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR TRO
  815103
